Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 1 of
                                            46



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


IN RE:                                )
                                      )
CAH ACQUISITION COMPANY #1, LLC d/b/a )                        Case No. 19-00730-5-JNC
WASHINGTON COUNTY HOSPITAL,           )
                                      )                        Chapter 11
         Debtor.                      )
                                      )

      NOTICE OF THIRD APPLICATION BY WALDREP LLP AS CO-COUNSEL
             FOR THE TRUSTEE FOR ALLOWANCE OF INTERIM
           COMPENSATION AND REIMBURSEMENT OF EXPENSES
                [JUNE 1, 2019 THROUGH NOVEMBER 30, 2019]
       NOTICE IS HEREBY GIVEN that Waldrep LLP (the “Trustee’s Co-Counsel”), has

filed its Third Application by Waldrep LLP as Co-Counsel for the Trustee for Allowance of

Interim Compensation and Reimbursement of Expenses [June 1, 2019 through November 30,

2019] (the “Third Application”);

       FURTHER NOTICE IS HEREBY GIVEN that Trustee’s Co-Counsel has applied for

compensation in the amount of $142,712.00 for fees and $8,366.96 for reimbursement of

expenses, for a total of $151,078.96 for the period of June 1, 2019 through November 30, 2019;

       FURTHER NOTICE IS HEREBY GIVEN that the Third Application filed by

Trustee’s Co-Counsel may be allowed provided no responses and request for a hearing is made

by a party-in-interest in writing to the Clerk of this Court within TWENTY-ONE (21) DAYS

from the date of this notice; and

       FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a

hearing is filed by a party-in-interest in writing within the time indicated, a hearing will be

conducted on this Third Application thereto at a date, time, and place to be later set by the Court




                                                1
Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 2 of
                                            46



and all interested parties will be notified accordingly. If no request for a hearing is timely filed,

the Court may rule on the Third Application thereto ex parte without further notice.

       Respectfully submitted, this the 14th day of February, 2020.

                                       WALDREP LLP

                                       /s/ Thomas W. Waldrep, Jr.
                                       Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                       Jennifer B. Lyday (N.C. State Bar No. 39871)
                                       Francisco T. Morales (N.C. State Bar No. 43079)
                                       James C. Lanik (N.C. State Bar No. 30454)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       Co-Counsel for the Trustee




                                                 2
Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 3 of
                                           46



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION


IN RE:                                )
                                      )
CAH ACQUISITION COMPANY #1, LLC d/b/a )                       Case No. 19-00730-5-JNC
WASHINGTON COUNTY HOSPITAL,           )
                                      )                       Chapter 11
         Debtor.                      )
                                      )

  THIRD APPLICATION BY WALDREP LLP AS CO-COUNSEL FOR THE TRUSTEE
   FOR ALLOWANCE OF INTERIM COMPENSATION AND REIMBURSEMENT OF
           EXPENSES [JUNE 1, 2019 THROUGH NOVEMBER 30, 2019]
        NOW COMES the law firm of Waldrep LLP (“Waldrep” or the “Applicant”), co-

counsel for Thomas W. Waldrep, Jr., trustee in the above-captioned case (the “Trustee”),

pursuant to the provisions of the Bankruptcy Code, and hereby makes this report and application

to the Court for approval of attorneys’ fees and reimbursement of expenses pursuant to §§ 330

and 331 of the Bankruptcy Code, in connection with the services rendered by counsel to date in

the course of this Chapter 11 proceeding; and, in support of this application, shows the Court as

follows:

        1.     On February 19, 2019 (the “Petition Date”), Washington County, North Carolina,

Medline Industries, Inc., and Dr. Robert Venable (collectively, the “Petitioning Creditors”) filed

an involuntary petition for relief under Chapter 7 of the Bankruptcy Code against CAH

Acquisition Company #1, LLC d/b/a Washington County Hospital (the “Debtor”) [Dkt. No.

001].

        2.     On February 20, 2019, the Petitioning Creditors filed an Emergency Motion for

Order Appointing Interim Trustee Pursuant to 11 U.S.C. § 303(g) [Dkt. No. 005]. On February

22, 2019, the Court entered an Order approving the appointment of the Interim Trustee [Dkt. No.


                                                3
Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 4 of
                                            46



014]. The Interim Trustee is the duly appointed, qualified, and acting trustee of the Chapter 11

estate of the Debtor.

       3.      This Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334, and the matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      On February 27, 2019, the Trustee filed a motion requesting authorization to

employ the law firm of Waldrep LLP as co-counsel for the Trustee effective as of February 22,

2019 [Dkt. No. 020], and the final order approving the same was entered on March 19, 2019

[Dkt. No. 040].

       5.      Since filing the petition, Waldrep LLP has expended hours assisting the Trustee

with various professional services in order to faithfully fulfill his duties as Trustee. The services

rendered by Waldrep LLP have been extensive and it is vital that Waldrep LLP be allowed

compensation for the services rendered to the Trustee.

       6.      Attached hereto as Exhibit A is a “Summary of Services Rendered” in

connection with this application, which sets forth for the time period described therein a

summary of the professional services rendered by Waldrep LLP on behalf of the Trustee in

connection with the administration of this proceeding. The summary sets forth with respect to

each timekeeper the name of the individual, the position, the hours, and the total dollar amount

requested; and sets forth the expenses advanced for which reimbursement is sought.

       7.       Attached hereto as Exhibit B is the “Detailed Statement of Services Rendered”

by Waldrep LLP during the period covered by this application. Exhibit B sets forth with

respect to such services the date that the services were performed, the timekeeper involved, the

hours charged, the current interim rate, the interim amount, and a description of the service




                                                 4
Case 19-00730-5-JNC         Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34             Page 5 of
                                             46



provided, or expense incurred.       Exhibit B reflects post-petition services rendered by each

attorney or support staff who provided services during the applicable period, the time spent, and

the fee charged for services, billed at the attorney’s or paralegal’s hourly rate. Exhibit B also

provides a summary of the expenses incurred by Waldrep LLP.

       8.      Members of the law firm of Waldrep LLP have experience in the area of

bankruptcy and corporate reorganization. Attached hereto as Exhibit C is the “Biographical

Information” for each of the attorneys and support staff involved in providing legal services for

the benefit of the Trustee in connection with this case, setting forth with respect thereto the

name, position in the firm, educational background, and professional background.

       9.      This application is submitted under the standard approved by this Bankruptcy

Court and other courts as set forth in § 330 of the Bankruptcy Code and Rule 2016(a) of the

Federal Rules of Bankruptcy Procedure. These standards include a detailed statement of services

rendered; the amounts requested; the times and rates for such services; whether the services were

necessary to the administration of or beneficial at the time at which the service was rendered

toward the completion of the case; whether the services were performed within a reasonable

amount of time commensurate with the complexity, importance, and nature of the problem,

issue, or task addressed; whether the Waldrep LLP attorneys are board certified or otherwise

have demonstrated skill and experience in the bankruptcy field; and whether the compensation is

reasonable based on the customary compensation charged by comparably skilled practitioners in

cases other than cases under this title.

       10.     All of the services for which compensation is requested were performed by or on

behalf of the Trustee and not on behalf of the Debtor, committee, creditors, or other persons.

       11.     The services performed by counsel were services for which the attorney for the




                                                5
Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34               Page 6 of
                                            46



Trustee held the sole responsibility and were not services for which any other party, attorney or

any person had responsibility to the exclusion of the Trustee or the Trustee’s counsel.

       12.     Waldrep LLP requests that the Bankruptcy Court allow interim compensation for

services rendered and reimbursement of expenses as set forth in the attached Exhibits.

       13.     Waldrep LLP has incurred post-petition fees in the amount of $142,712.00 and

actual expenses in the amount of $8,366.96, for a total of $151,078.96 for the period set forth in

this application, and these items are detailed on the attached Exhibit B.

       WHEREFORE, Waldrep LLP requests that the Bankruptcy Court enter an order

granting the following relief:

       A.      Allowing interim compensation to Waldrep LLP as co-counsel for the Trustee in

the amount of $142,712.00 for fees, together with reimbursement of $8,366.96 for actual

expenses incurred, for the period set forth in this application; and

       B.      Such other relief as the Court may deem necessary and proper.

       Respectfully submitted, this the 14th day of February, 2020.

                                        WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                        James C. Lanik (N.C. State Bar No. 30454)
                                        Jennifer B. Lyday (N.C. State Bar No. 39871)
                                        Francisco T. Morales (N.C. State Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                        Co-Counsel for the Trustee




                                                  6
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34         Page 7 of
                                               46



                                              Exhibit A
                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


IN RE:                                )
                                      )
CAH ACQUISITION COMPANY #1, LLC d/b/a )                      Case No. 19-00730-5-JNC
WASHINGTON COUNTY HOSPITAL,           )
                                      )                      Chapter 11
         Debtor.                      )
                                      )

 SUMMARY OF SERVICES RENDERED / APPLICATION FOR COMPENSATION AND
             REIMBURSEMENT OF EXPENSES BY WALDREP LLP


       From June 1, 2019 through November 30, 2019, Waldrep LLP performed professional
services for the above-named bankruptcy estate in the capacity of the Trustee’s co-counsel.
Attached to this application as Exhibit B is a detailed itemization of time expended and
expenses incurred in the performance of these professional services.
                                                                        Hourly Rate Allowed by
                                                                         Court in Most Recent
    NAME              TITLE           HOURS      RATE       TOTAL         Fee Award Order
 Thomas W.                             78.9      $620.00   $48,918.00
                  Attorney, Partner                                              N/A
 Waldrep, Jr.                          12.0      $310.00    $3,720.00
 James C.                              54.1      $450.00   $24,345.00
                  Attorney, Partner                                              N/A
 Lanik                                 5.6       $225.00   $1,260.00
 Jennifer B.                           81.6      $400.00   $32,640.00
                  Attorney, Partner                                              N/A
 Lyday                                 2.4       $200.00    $480.00
 Francisco T.
                  Attorney, Partner    0.6       $350.00    $210.00              N/A
 Morales
 John Van         Attorney,
                                       90.7      $240.00   $21,768.00            N/A
 Swearingen       Associate
                  Attorney,
 Chris Coleman                         15.3      $240.00   $3,672.00             N/A
                  Associate
 Brenda
                  Paralegal            2.4       $210.00    $504.00              N/A
 Coleman
 Debra Hall       Paralegal            6.5       $200.00   $1,300.00             N/A
 Nicole Johnson   Paralegal            11.4      $200.00   $2,280.00             N/A
 Yazmeen O.
                  Paralegal            8.5       $190.00   $1,615.00             N/A
 Gadalla



                                                  7
Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 8 of
                                           46



 Subtotal Requested                            $142,712.00
 Reimbursement for Expenses                     $8,366.96
 TOTAL Fees and Expenses                       $151,078.96

        I certify that the information contained in this application is true and accurate and that
the application complies with the Bankruptcy Court’s Chapter 11 fee guidelines currently in
effect.
       Respectfully submitted, this the 14th day of February, 2020.




                                      WALDREP LLP

                                      /s/ Thomas W. Waldrep, Jr.
                                      Thomas W. Waldrep, Jr. (N.C. State Bar No. 11135)
                                      Jennifer B. Lyday (N.C. State Bar No. 39871)
                                      Francisco T. Morales (N.C. State Bar No. 43079)
                                      James C. Lanik (N.C. State Bar No. 30454)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440
                                      Telefax: 336-717-1340
                                      Email: notice@waldrepllp.com

                                      Co-Counsel for the Trustee




                                                8
Case 19-00730-5-JNC     Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34        Page 9 of
                                         46



                                       Exhibit B

                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                           GREENVILLE DIVISION


IN RE:                                )
                                      )
CAH ACQUISITION COMPANY #1, LLC d/b/a )                  Case No. 19-00730-5-JNC
WASHINGTON COUNTY HOSPITAL,           )
                                      )                  Chapter 11
         Debtor.                      )
                                      )

      DETAILED STATEMENT OF SERVICES RENDERED BY WALDREP LLP


      Attached hereto is a detailed itemization of time expended and expenses incurred by
Waldrep LLP in the performance of professional services as co-counsel for the Trustee.




                                            9
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                      Page 10 of
                                              46



                                               Waldrep LLP
                                       101 South Stratford Road
                                              Suite 210
                                 Winston-Salem, North Carolina 27104
                            Ph: 336-717-1440             Fax: 336-717-1340

 RE:     Chapter 11 Case of CAH Acquisition Company #1, LLC d/b/a Washington County
         Hospital (Case No. 19-00730)

                                                    FEES

  User            Date         External Narrative                                          Hours   Rate         Value
  Lanik, James   6/1/2019      Travel home from Kansas City                                 0.9    $225.00   $202.50
  Waldrep,                     Analyze documents obtained from storage facility in
  Tom            6/2/2019      Kansas City                                                  1.2    $620.00   $744.00
  Lanik, James   6/3/2019      Research and draft assignment of Netrality agreements        0.3    $225.00      $67.50
                               Begin work on review of merchant cash advance
  Lanik, James   6/3/2019      documents                                                    0.1    $450.00      $45.00
  Lyday,                       Communicate with creditor's counsel regarding
  Jennifer       6/3/2019      Washington County Hospital                                   0.2    $400.00      $80.00
                               Telephone conference and emails to and from Mary
  Lanik, James   6/4/2019      Ann Pustejovsky at Dept. of Labor                            0.2    $450.00      $90.00
                               Emails to and from Nancy Peterman regarding patient
  Lanik, James   6/4/2019      care ombudsperson                                            0.2    $450.00      $90.00
                               Emails to and from Andrew Funk regarding document
  Lanik, James   6/4/2019      production                                                   0.2    $450.00      $90.00
  Lyday,                       Review and revise motion to approve Affinity Health
  Jennifer       6/4/2019      Partners' management of Washington County Hospital           0.7    $400.00   $280.00
  Lyday,
  Jennifer       6/4/2019      Review and revise motion to limit notice                     0.1    $400.00      $40.00
  Van
  Swearingen,                  Respond to employee emails about back pay process
  John           6/4/2019      and claims                                                   1.2    $240.00   $288.00
  Lyday,                       Communicate with employee regarding claim for back
  Jennifer       6/5/2019      wages                                                        0.1    $400.00      $40.00
  Van
  Swearingen,                  Finalize updated conflicts list of creditors in all cases
  John           6/5/2019      as of June                                                   0.2    $240.00      $48.00
  Van
  Swearingen,                  Phone call from and email to former WCH employee
  John           6/5/2019      regarding claims forms, contact issues                       0.4    $240.00      $96.00
                               Conference call with representatives and attorneys of
  Lanik, James   6/6/2019      non-EDNC hospitals regarding IT and information              0.2    $450.00      $90.00
                               Continue UCC-1 research and investigation into
  Lanik, James   6/7/2019      secured creditors                                            0.1    $450.00      $45.00




                                                         10
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 11 of
                                              46



                              Receive, review, and revise draft of assignment of Data
  Lanik, James   6/7/2019     Center contract from RCHA                                 0.2   $450.00      $90.00
                              Begin review of claims for possible claim objections or
  Lanik, James   6/7/2019     avoidance actions                                         0.1   $450.00      $45.00
  Van
  Swearingen,                 Respond to multiple current/former employee emails
  John           6/7/2019     about the claims process                                  0.3   $240.00      $72.00
  Waldrep,
  Tom            6/8/2019     Review claims summary and analyze claims                  0.5   $620.00   $310.00
  Van
  Swearingen,                 Make updates to Hunt/ACT Motion to Employ and
  John           6/9/2019     Affidavit, draft Order granting Motion                    0.3   $240.00      $72.00
  Coleman,                    Draft Consent Order for Employment of ACT and
  Christopher    6/11/2019    Email to BA for Approval                                  0.4   $240.00      $96.00
                              Emails to and from Mary Ann Pustejovsky of DOL re
  Lanik, James   6/11/2019    data access                                               0.3   $450.00   $135.00
  Lyday,                      Review and revise Affinity management motion before
  Jennifer       6/11/2019    same is filed                                             0.3   $400.00   $120.00
  Lyday,                      Review and respond to e-mails from the BA regarding
  Jennifer       6/11/2019    employment of ACT                                         0.2   $400.00      $80.00
  Van
  Swearingen,                 Draft supplemental affidavits for Tracy Field/PHRD
  John           6/11/2019    and submit to Ms. Field for review                        0.3   $240.00      $72.00
                              Telephone conference with Marjorie Lynch regarding
  Lanik, James   6/12/2019    pending motions and open issues                           0.1   $450.00      $45.00
  Van
  Swearingen,                 Emails to PHRD and Flanagan and updated supp.
  John           6/12/2019    affidavits                                                0.2   $240.00      $48.00
                              Final review of consent orders and affixing of BA's
  Coleman,                    signature; emailing of consent orders to Jenny Malone
  Christopher    6/13/2019    to be uploaded                                            1     $240.00   $240.00
                              Emails to and from Mary Ann Pustejovsky of DOL re
  Lanik, James   6/13/2019    data access                                               0.2   $450.00      $90.00
  Van                         Confirm entry of wage order and respond to employee
  Swearingen,                 voicemail with voicemail regarding entry of wage
  John           6/13/2019    order                                                     0.2   $240.00      $48.00
                              Telephone conference with Suzy Koenig (PCO),
                              Nancy Peterman, and Margie Lynch regarding records
  Lanik, James   6/14/2019    issues                                                    0.1   $450.00      $45.00
  Lanik, James   6/15/2019    Work on affidavit of monthly administrative expenses      0.2   $450.00      $90.00
  Gadalla,
  Yazmeen        6/17/2019    Call from former employee regarding 401K                  0.3   $190.00      $57.00
  Gadalla,
  Yazmeen        6/17/2019    Voicemail from hospital employee regarding backpay        0.1   $190.00      $19.00
  Lanik, James   6/17/2019    Work on affidavits of costs for April and May 2016        0.1   $450.00      $45.00
  Lyday,
  Jennifer       6/17/2019    Prepare for fee application hearing                       1     $400.00   $400.00
                              Telephone conference with JP Cournoyer regarding
  Lanik, James   6/18/2019    assignment of data center agreement                       0.2   $450.00      $90.00
  Gadalla,                    Email to Debtor's counsel regarding amendments to
  Yazmeen        6/19/2019    schedules                                                 0.1   $190.00      $19.00




                                                      11
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34               Page 12 of
                                              46


                              Prepare documents for hearing on June 20, 2019 (.5);
  Gadalla,                    recalculate fees and expenses in relation to removed
  Yazmeen        6/19/2019    trustee time (.5)                                       1     $190.00   $190.00
                              Continue work on assignment document related to
  Lanik, James   6/19/2019    Kansas City data center                                 0.1   $450.00      $45.00
  Lyday,                      Communicate with Bankruptcy Administrator
  Jennifer       6/19/2019    regarding her objections to fee application             0.7   $400.00   $280.00
  Lanik, James   6/20/2019    Emails to and from attorney for LabCorp re claims       0.2   $450.00      $90.00
                              Emails to and from Dept. of Labor investigators
                              regarding documents and reports; continue work on
  Lanik, James   6/20/2019    issues relating to that investigation                   0.1   $450.00      $45.00
  Lyday,                      Prepare for and attend hearings in Raleigh, North
  Jennifer       6/20/2019    Carolina                                                0.5   $400.00   $200.00
  Lyday,
  Jennifer       6/20/2019    Travel to/from hearings                                 0.5   $200.00   $100.00
                              Telephone conference with Karla Falcon at Dept. of
  Lanik, James   6/21/2019    Labor regarding wage issues                             0.1   $450.00      $45.00
                              Research regarding issues raised by Karla Falcon at
  Lanik, James   6/21/2019    Dept. of Labor                                          0.1   $450.00      $45.00
  Van
  Swearingen,                 Phone call with collections agency about automatic
  John           6/21/2019    stay, communications                                    0.2   $240.00      $48.00
  Waldrep,
  Tom            6/22/2019    Review / revise monthly report                          0.3   $620.00   $186.00
  Gadalla,
  Yazmeen        6/24/2019    Call from former employee regarding case                0.1   $190.00      $19.00
  Lanik, James   6/24/2019    Work on LabCorp escrow agreement                        0.3   $450.00   $135.00
                              Review and respond to e-mail from the Bankruptcy
  Lyday,                      Administrator regarding patient numbers at operating
  Jennifer       6/24/2019    hospitals                                               0.2   $400.00      $80.00
  Van
  Swearingen,                 Review and edit the LabCorp Escrow Agreement,
  John           6/25/2019    submit for review                                       0.6   $240.00   $144.00
  Lanik, James   6/26/2019    Investigation into MCA lender issues                    0.1   $450.00      $45.00
  Lanik, James   6/26/2019    Work on preference analysis                             0.1   $450.00      $45.00
  Lyday,                      Communicate with Jim Raley regarding outstanding
  Jennifer       6/26/2019    cost reports                                            0.5   $400.00   $200.00
  Van
  Swearingen,                 Phone call with former employee regarding claim(s)
  John           6/26/2019    against debtor mentioned in Trustee letter              0.2   $240.00      $48.00
  Gadalla,                    Call and email from Kathy Brewer regarding addition
  Yazmeen        6/27/2019    of creditors to mailing matrix                          0.2   $190.00      $38.00
  Gadalla,                    Begin draft of fee application for Washington County;
  Yazmeen        6/27/2019    review expenses and fees and edit as needed             2.6   $190.00   $494.00
                              Telephone conference with attorneys in RCHA
  Lanik, James   6/27/2019    litigation re status of case                            0.1   $450.00      $45.00
                              Receive, review, and research protective order in
                              RCHA litigation and impact of same on disclosure of
  Lanik, James   6/27/2019    hospital records                                        0.1   $450.00      $45.00
  Van                         Email response to former employee about claims
  Swearingen,    6/27/2019    process and deadlines, inability to provide             0.5   $240.00   $120.00


                                                        12
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                  Page 13 of
                                              46


  John                        individualized advice


  Waldrep,                    Call from creditor Transcription Solutions re post-
  Tom            6/27/2019    petition payments                                          0.3   $620.00   $186.00
  Gadalla,
  Yazmeen        6/28/2019    Call from potential creditor re. PTO                       0.2   $190.00      $38.00
  Gadalla,
  Yazmeen        6/28/2019    Draft fee applications for April and May                   0.9   $190.00   $171.00
                              Conference call with Frank Terzo regarding possible
  Lanik, James   6/28/2019    collection litigation activities                           0.1   $450.00      $45.00
                              Conference call with Department of Labor
  Lanik, James   6/28/2019    investigators regarding information and documents          0.2   $450.00      $90.00
                              E-mails from / to Eric Johnson re use of cash collateral
  Waldrep,                    and future of hospital (0.8); e-mail to Frank Terzo re
  Tom            6/28/2019    fraud litigation (0.3)                                     1.1   $620.00   $682.00
  Waldrep,
  Tom            6/29/2019    Review and edit fee applications for Grant Thornton        0.5   $620.00   $310.00
  Gadalla,                    Prepare list of all health insurance companies for
  Yazmeen        7/1/2019     service in case; find addresses and all possible options   0.4   $190.00      $76.00
                              Review Notice Matrix list to ensure Notice is being
  Hall, Debra    7/1/2019     serviced on all major health insurance providers           0.6   $200.00   $120.00
                              Research regarding contents of creditor matrix, claims
  Lanik, James   7/1/2019     filing issues, and due process                             0.2   $450.00      $90.00
                              Continue working on and finalize revisions to LabCorp
  Lanik, James   7/1/2019     agreement                                                  0.5   $450.00   $225.00
                              Emails to and from attorney for LabCorp regarding
  Lanik, James   7/1/2019     suggested changes to the agreement                         0.3   $450.00   $135.00
                              Continue working on Department of Labor
  Lanik, James   7/1/2019     investigation issues                                       0.2   $450.00      $90.00
  Lyday,
  Jennifer       7/1/2019     Work on Waldrep LLP fee application                        0.3   $400.00   $120.00
  Morales,                    Email to Roger Gross at US Bank re: address for
  Francisco      7/1/2019     account, FedEx account number                              0.1   $350.00      $35.00
                              Prepare for hearing on fee application (0.9); call to
                              Margie Lynch re fee application of Grant Thornton
  Waldrep,                    (0.3); call to Scott Davis re fee applications of Grant
  Tom            7/1/2019     Thornton (0.6)                                             1.8   $620.00   $1,116.00
  Gadalla,
  Yazmeen        7/2/2019     Revise fee application                                     0.7   $190.00   $133.00
                              Continue review of Notice Matrix list to ensure Notice
                              is being serviced on all major health insurance
  Hall, Debra    7/2/2019     providers                                                  0.9   $200.00   $180.00
                              Continue working on Dept. of Labor investigations by
                              employee benefits and wage divisions, including
                              emails to and from Mary Anny Pustejovsky, Karla
  Lanik, James   7/2/2019     Falcon, and Jenni Upenieks                                 0.1   $450.00      $45.00
                              Continue work on service of papers on health care
  Lanik, James   7/2/2019     plans and insurers                                         0.2   $450.00      $90.00
  Van
  Swearingen,
  John           7/2/2019     Edit First Capital attorney’s fees stipulation             0.2   $240.00      $48.00


                                                       13
Case 19-00730-5-JNC         Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                     Page 14 of
                                             46


  Van                        Draft stipulation regarding remittance of fees and cash
  Swearingen,                collateral protections for First Capital/Trustee's counsel
  John           7/2/2019    matters                                                       1.8   $240.00   $432.00
  Van                        Draft case management motion for omnibus hearing
  Swearingen,                dates and procedures, notice of motion, and certificate
  John           7/2/2019    of service                                                    0.3   $240.00      $72.00
                             Review contract for scanning and sorting paper records
                             for hospital (0.5); revise cash collateral stipulation with
                             First Capital (0.3); e-mail to Eric Johnson re stipulation
  Waldrep,                   for the use of cash collateral (0.2); memo to file re
  Tom            7/2/2019    analysis of lab scams (1.8)                                   2.8   $620.00   $1,736.00
                             E-mails from / to Eric Johnson re use of cash collateral
                             (0.4); attend telephonic hearing on fee application
  Waldrep,                   (0.4); e-mail to Eric Johnson re use of cash collateral
  Tom            7/2/2019    (0.2)                                                         1     $620.00   $620.00
  Coleman,
  Christopher    7/3/2019    Review Second Fee Application for accuracy                    0.3   $240.00      $72.00
  Gadalla,                   Email to creditor of notice and response to matrix
  Yazmeen        7/3/2019    question                                                      0.5   $190.00      $95.00
  Gadalla,                   Conduct final check of all fees and expenses to ensure
  Yazmeen        7/3/2019    accuracy                                                      0.1   $190.00      $19.00
  Lanik, James   7/3/2019    Work on document preservation and discovery issues            0.2   $450.00      $90.00
  Lanik, James   7/3/2019    Conference call with First Capital counsel and business       0.5   $450.00   $225.00
  Morales,
  Francisco      7/3/2019    Review Waldrep LLP fee application                            0.2   $350.00      $70.00
  Van
  Swearingen,                Draft 363 motion for authority to enter into lease
  John           7/3/2019    agreement                                                     4     $240.00   $960.00
                             Revision to memo about lab scams (0.2); conference
                             call with Eric Johnson, Dean Mann, Jim Lanik, Steve
                             Peterson, and Mat Peterson re operations of hospital,
  Waldrep,                   cash collateral, reverter issue, future sale of hospital,
  Tom            7/3/2019    and lien of Capital Bank (0.8)                                1     $620.00   $620.00
                             Continue work on response to Dept. of Labor records
  Lanik, James   7/8/2019    request                                                       0.1   $450.00      $45.00
  Lyday,
  Jennifer       7/8/2019    Review and revise CT scanner lease motion                     0.5   $400.00   $200.00
  Van
  Swearingen,                Email Frank at Affinity for feedback on economic
  John           7/8/2019    advantages of new scanner                                     0.2   $240.00      $48.00
  Van
  Swearingen,
  John           7/8/2019    Emails with Frank from Affinity about Scanner motion          0.3   $240.00      $72.00
  Gadalla,                   Email to James Raley of ACT re motion to employ and
  Yazmeen        7/9/2019    consent order granting same for ACT                           0.1   $190.00      $19.00
  Lanik, James   7/9/2019    Email to Eric Johnson regarding budget stipulation            0.1   $450.00      $45.00
                             Work on multiple legal issues, including status of
                             insurance coverage, budgeting for cash collateral
  Lanik, James   7/9/2019    purposes, and cash management matters                         0.1   $450.00      $45.00
  Lyday,                     Continue to work on CT scanner lease motion before
  Jennifer       7/9/2019    same is filed                                                 0.5   $400.00   $200.00
  Van
  Swearingen,    7/9/2019    Leave voicemail for employee re: back pay timelines           0.1   $240.00      $24.00



                                                       14
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 15 of
                                              46


  John
  Van
  Swearingen,                 Email to Affinity (Frank) for better explanation of
  John           7/10/2019    business benefits of lease not-to-own of CT scanner       0.3   $240.00      $72.00
  Van
  Swearingen,                 Phone call with Sysmex attorney about
  John           7/10/2019    collection/recovery efforts against WCH                   0.3   $240.00      $72.00
  Van
  Swearingen,                 Edits to 363 lease motion, draft new motion section
  John           7/10/2019    regarding abandonment of prior ct scanner                 3.8   $240.00   $912.00
  Van
  Swearingen,                 Review Scanner lease agreement for issues regarding
  John           7/10/2019    cancellation terms, indemnity, etc.                       0.7   $240.00   $168.00
  Gadalla,
  Yazmeen        7/11/2019    Call with potential creditor                              0.2   $190.00      $38.00
  Van
  Swearingen,                 Phone call with Frank from Affinity regarding business
  John           7/11/2019    purpose/benefits of lease arrangement                     0.3   $240.00      $72.00
  Van
  Swearingen,                 Edit CT scanner motion to remove abandonment
  John           7/11/2019    request                                                   0.4   $240.00      $96.00
                              Call with Stephanie Mitchell from Siemens regarding
  Van                         status of case (11, not 7), future response on
  Swearingen,                 assumption or termination of lease, address for post-
  John           7/11/2019    petition invoices                                         0.2   $240.00      $48.00
  Van
  Swearingen,
  John           7/15/2019    Finalize CT scanner lease with exhibit for filing         0.3   $240.00      $72.00
                              Communicate with counsel for Washington County
  Lyday,                      regarding reverter issue, cash collateral creditor, and
  Jennifer       7/16/2019    other related matters                                     1     $400.00   $400.00
  Morales,                    Communicate with Roger Gross at US Bank re:
  Francisco      7/16/2019    treasury fees charged to US Bank account                  0.1   $350.00      $35.00
                              Conference call with Terri Gardner, Curtis Potter, and
  Waldrep,                    Jennifer Lyday re AP complaint concerning reverter
  Tom            7/16/2019    issue                                                     0.8   $620.00   $496.00
  Van
  Swearingen,                 Leave voicemail for former employee about address
  John           7/17/2019    change requests                                           0.1   $240.00      $24.00
  Gadalla,
  Yazmeen        7/20/2019    Draft initial fee application                             1     $190.00   $190.00
                              Emails to and from Mathew Peterson regarding
  Lanik, James   7/22/2019    stipulation and budgets                                   0.2   $450.00      $90.00
                              Work on cost report issues, including emails regarding
  Lanik, James   7/22/2019    ER availability logs                                      0.1   $450.00      $45.00
                              Work on response to Dept. of Labor requests,
                              including telephone conference with, and emails to and
  Lanik, James   7/22/2019    from, Karla Falcon                                        0.1   $450.00      $45.00
  Van
  Swearingen,
  John           7/22/2019    Call from employee about noticing and address change      0.1   $240.00      $24.00
                              Work on issues relating to notices, service of process,
  Lanik, James   7/23/2019    and adequacy of same                                      0.1   $450.00      $45.00




                                                       15
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34               Page 16 of
                                              46


  Van
  Swearingen,                 Email to attorney for Sysmex about use of equipment,
  John           7/23/2019    timeline for assumption-or-rejection                    0.2   $240.00      $48.00
  Van
  Swearingen,                 Email to attorney for Siemens about use of equipment,
  John           7/23/2019    timeline for assumption-or-rejection                    0.2   $240.00      $48.00
                              Telephone conference with Mathew Petersen regarding
                              Washington County property and regarding stipulation
  Lanik, James   7/25/2019    on fees                                                 0.4   $450.00   $180.00
                              Emails to and from Mathew Petersen, counsel for First
  Lanik, James   7/25/2019    Capital                                                 0.2   $450.00      $90.00
  Coleman,                    Revise and review Stipulation Regarding Use of Cash
  Christopher    7/26/2019    Collateral                                              0.4   $240.00      $96.00
                              Prepare for and attend conference call with US Bank
  Lanik, James   7/26/2019    representatives and Erno Lindner                        0.1   $450.00      $45.00
  Waldrep,
  Tom            7/26/2019    Review claims summary and analysis of avoided liens     0.3   $620.00   $186.00
  Van
  Swearingen,                 Email to Frank Avignone about BA objection, changes
  John           7/29/2019    needed to terms of CT scanner lease                     0.8   $240.00   $192.00
  Van
  Swearingen,
  John           7/30/2019    Revise edited version of the CT scanner lease           0.8   $240.00   $192.00
  Van
  Swearingen,                 Review updated CT scanner lease, emails to and from
  John           7/30/2019    Frank Avignone about remaining issues, edits            0.6   $240.00   $144.00
  Van
  Swearingen,
  John           8/1/2019     Review claims and ACT claim investigation               0.1   $240.00      $24.00
  Van                         Review Ombudsman's applications and First Capital
  Swearingen,                 Objection, draft summaries and advise Trustee of
  John           8/1/2019     possible issues                                         2.1   $240.00   $504.00
  Van
  Swearingen,                 Email Frank Avignone at Affinity about lease
  John           8/1/2019     agreement                                               0.1   $240.00      $24.00
                              Review response of First Capital to motion to employ
  Waldrep,                    ombudsman (0.2); e-mails from / to John Bircher re
  Tom            8/1/2019     equipment leases (0.2)                                  0.4   $620.00   $248.00
  Waldrep,                    Conference call with Frank Avignone and Scott Davis
  Tom            8/1/2019     re reorganization options for hospital                  1.1   $620.00   $682.00
                              Conference with Trustee regarding status of facility
  Lanik, James   8/2/2019     and possible plan options                               0.3   $450.00   $135.00
                              Meet with Scott Davis, Rebecca Redwine, Jennifer
  Waldrep,                    Lyday, and John Van Swearingen re outline of plan of
  Tom            8/2/2019     reorganization and related litigation                   0.9   $620.00   $558.00
                              Work on US Bank issues, including treasury fees
                              matter, status of accounts, and treasury management
  Lanik, James   8/5/2019     matters                                                 0.1   $450.00      $45.00
  Lanik, James   8/5/2019     Work on Washington County payroll issues                0.2   $450.00      $90.00
  Lanik, James   8/6/2019     Work on Business Capital NDA                            0.1   $450.00      $45.00
  Lyday,                      Meet with Margie Lynch and Trustee re status of case
  Jennifer       8/6/2019     and potential plan and sale                             1.1   $400.00   $440.00



                                                      16
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 17 of
                                              46


  Van
  Swearingen,
  John           8/6/2019     Draft objection to STB fee application                   0.5   $240.00   $120.00
  Waldrep,                    Meet with Margie Lynch and Jennifer Lyday re status
  Tom            8/6/2019     of case and potential plan and sale                      1.1   $620.00   $682.00
  Johnson,                    Preparation of fee application objections for attorney
  Nicole         8/7/2019     review                                                   0.1   $200.00      $20.00
  Waldrep,                    E-mails from / to and call from Mary Ann Pustejovsky
  Tom            8/7/2019     of DOL reclaims in the case                              0.2   $620.00   $124.00
                              Call to Jenni Upenieks re accounts receivable,
                              equipment list, and information requests by
  Waldrep,                    Department of Labor (0.2); e-mail to Jim Lanik re
  Tom            8/7/2019     information requests by DOL (0.2)                        0.4   $620.00   $248.00
                              Telephone conference with Karla Fox and Dept. of
  Lanik, James   8/8/2019     Labor regarding unpaid wage reports and status of case   0.1   $450.00      $45.00
  Lyday,                      Communicate with Affinity Health Partners'
  Jennifer       8/8/2019     representative regarding Medicare receipts               0.2   $400.00      $80.00
  Lyday,                      Participate in budget discussions with Affinity Health
  Jennifer       8/8/2019     Partners representative                                  0.7   $400.00   $280.00
  Van
  Swearingen,
  John           8/8/2019     Contact BA about scanner agreement                       0.2   $240.00      $48.00
                              Call from Scott Davis re sale procedures (0.5); call
  Waldrep,                    from Frank Avignone re Medicare receipts, 13-week
  Tom            8/8/2019     budget, and sale procedure (0.9)                         1.4   $620.00   $868.00
                              Work on budget and cash collateral matters, including
  Lanik, James   8/9/2019     revisions to 13-week budget                              0.4   $450.00   $180.00
  Lyday,                      Review and revise consent order for CT Scanner Lease
  Jennifer       8/9/2019     before same is uploaded                                  0.5   $400.00   $200.00
  Van
  Swearingen,                 Emails to and from Cergis and Grant Thornton about
  John           8/9/2019     transactions reports, create and send reports            0.3   $240.00      $72.00
  Van
  Swearingen,
  John           8/9/2019     Analyze debtor's bank statements                         0.1   $240.00      $24.00
  Van
  Swearingen,
  John           8/9/2019     Work on Tracy Field and ACT fee application              0.2   $240.00      $48.00
  Van
  Swearingen,                 Draft consent order for amended CT scanner lease
  John           8/9/2019     motion                                                   1.2   $240.00   $288.00
  Lanik, James   8/12/2019    Research regarding merchant cash advance agreements      0.1   $450.00      $45.00
  Lanik, James   8/12/2019    Continue work on cash collateral budget issues           0.6   $450.00   $270.00
  Lanik, James   8/12/2019    Telephone conference with counsel for First Capital      0.2   $450.00      $90.00
                              Work on Washington County budget with the
                              assistance of Affinity Health Partners; communicate
  Lyday,                      with First Capital regarding use of cash collateral
  Jennifer       8/12/2019    moving forward                                           3.8   $400.00   $1,520.00
                              Conference call with Grant Thornton regarding 13-
  Lanik, James   8/13/2019    week budget and financial projections and performance    0.2   $450.00      $90.00



                                                      17
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 18 of
                                              46


                              Work on new 13-week cash flow budget (1.5); draft
  Lyday,                      and send e-mail to First Capital regarding Washington
  Jennifer       8/13/2019    County hospital performance (.3)                          1.8   $400.00   $720.00
                              Meet with Jennifer Lyday and Jim Lanik re DIP
                              financing, cash collateral, leases, and plans of
                              reorganization (0.6); conference call with James Hunt,
                              Jim Raley, and Greg Gibbs of ACT re cost reports, tax
                              returns, budgets, bank accounts, and fee application
                              (0.2); call with JP Cournoyer and Jennifer Lyday re
  Waldrep,                    DIP approval, cash collateral approval, and extension
  Tom            8/13/2019    of objection deadline (0.1)                               0.9   $620.00   $558.00
                              Conference call with Erik Johnson, Matt Peterson, and
                              Jennifer Lyday re use of cash collateral and notes to
                              file re same (0.9); call to Frank Avignone re payroll,
                              back pay, expenses, CT scanner, and use of cash
  Waldrep,                    collateral (0.7); e-mail to Frank Avignone re same
  Tom            8/14/2019    (0.6)                                                     2.2   $620.00   $1,364.00
                              Conference call with Grant Thornton team regarding
  Lanik, James   8/14/2019    updated financials and other operational issues           0.2   $450.00      $90.00
                              Emails to and from Julie Pape regarding Blue Cross
  Lanik, James   8/14/2019    Blue Shield claim                                         0.2   $450.00      $90.00
  Lyday,                      Communicate with First Capital counsel regarding
  Jennifer       8/14/2019    cash collateral budget                                    0.5   $400.00   $200.00
  Lyday,                      Participate in calls with Affinity team to discuss
  Jennifer       8/14/2019    information needs for Washington County Hospital          0.2   $400.00      $80.00
  Lyday,                      Work on obtaining and digesting information
  Jennifer       8/14/2019    responsive to First Capital's information requests        1.6   $400.00   $640.00
                              Telephone conference with DOL representatives
  Lanik, James   8/15/2019    regarding employee benefits investigation                 0.1   $450.00      $45.00
  Lyday,                      Work on reviewing and responding to fee application
  Jennifer       8/15/2019    objection from bankruptcy administrator                   0.3   $400.00   $120.00
  Waldrep,
  Tom            8/15/2019    Research expert witness for lab billing                   0.2   $620.00   $124.00
  Johnson,                    Review of Fee application objections in preparation for
  Nicole         8/16/2019    negotiations with BA and Consent Order drafting           1.4   $200.00   $280.00
  Lyday,                      Work on potential testimony in support of CT Scanner
  Jennifer       8/16/2019    Lease motion                                              0.3   $400.00   $120.00
  Lyday,                      Communicate with Affinity Health Partners regarding
  Jennifer       8/16/2019    hospital finances                                         0.2   $400.00      $80.00
  Lyday,                      Work on reviewing and responding to fee application
  Jennifer       8/16/2019    objection from bankruptcy administrator                   0.2   $400.00      $80.00
  Lyday,                      Draft and send e-mail to Bankruptcy Administrator
  Jennifer       8/18/2019    regarding objections to Waldrep LLP fee applications      0.1   $400.00      $40.00
  Johnson,                    Draft fee application for Parker, Hudson, Ranier &
  Nicole         8/19/2019    Dobbs LLP                                                 0.4   $200.00      $80.00
  Lyday,                      Attend hearings on purchase of CT scanner, fee
  Jennifer       8/19/2019    applications, and status report                           0.3   $400.00   $120.00
  Lyday,
  Jennifer       8/19/2019    Travel from Winston-Salem to Greenville and back          0.9   $200.00   $180.00
  Van            8/19/2019    Edits to scanner lease, send to Frank at AHP              0.3   $240.00      $72.00


                                                      18
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 19 of
                                              46


  Swearingen,
  John
  Van
  Swearingen,
  John           8/19/2019    Work on fee applications                                  0.1   $240.00      $24.00
  Waldrep,
  Tom            8/19/2019    Travel from Winston-Salem to Greenville and back          0.9   $310.00   $279.00
  Waldrep,                    Attend hearings on purchase of CT scanner, fee
  Tom            8/19/2019    applications, and status report                           0.3   $620.00   $186.00
  Johnson,
  Nicole         8/20/2019    Begin draft of ACT fee application                        2.1   $200.00   $420.00
                              Investigate possible expert witnesses for possible
  Lanik, James   8/20/2019    future litigation                                         0.1   $450.00      $45.00
                              Work on issues relating to US Bank and treasury
                              management agreements, including receipt and review
                              of correspondence from US Bank and emails t and
  Lanik, James   8/20/2019    from Erno Lindner                                         0.1   $450.00      $45.00
                              Participate in conversation with J.P. Cournoyer and
  Lyday,                      Paul Nussbaum regarding need to mediate various
  Jennifer       8/20/2019    issues                                                    0.1   $400.00      $40.00
  Van
  Swearingen,
  John           8/20/2019    Complete revisions to CT Scanner Lease Order              1     $240.00   $240.00
                              Work on plan outline (0.8); meet with Jennifer Lyday
                              and Jim Lanik re plan of reorganization and sale of
                              hospital (0.1); e-mails to / from Scott Davis, Ed Sanz,
                              Gary Freedman, and Frank Terzo re expert witnesses
  Waldrep,                    (0.1); e-mails to Robe Vanderbeek and Frank Monaco
  Tom            8/20/2019    re investment bankers (0.1)                               1.1   $620.00   $682.00
  Johnson,
  Nicole         8/21/2019    Begin work on ACT fee Application                         0.3   $200.00      $60.00
  Johnson,                    Draft Consent Order allowing Second Waldrep Fee
  Nicole         8/21/2019    Application                                               0.9   $200.00   $180.00
  Johnson,                    Draft fee application for Parker, Hudson, Ranier &
  Nicole         8/21/2019    Dobbs LLP                                                 0.1   $200.00      $20.00
                              Continue research regarding possible healthcare
  Lanik, James   8/21/2019    litigation firms, including initial call with one firm    0.1   $450.00      $45.00
                              Investigate possible investment bankers, including
  Lanik, James   8/21/2019    multiple conference calls with potential candidates       0.4   $450.00   $180.00
                              Continue research regarding merchant cash advance
  Lanik, James   8/21/2019    arrangements                                              0.1   $450.00      $45.00
                              Communicate with Grant Thornton professionals
  Lyday,                      regarding information requested by First Capital
  Jennifer       8/21/2019    regarding Washington County Hospital                      0.7   $400.00   $280.00
                              Work on outline of plan (0.6); conference call with
                              trustees and receiver for related hospitals re plan for
                              sale of hospitals and litigation against third parties
  Waldrep,                    (0.1); calls and e-mails to law firms to handle fraud
  Tom            8/21/2019    litigation (0.2)                                          0.9   $620.00   $558.00
  Coleman,
  Christopher    8/22/2019    Legal research related to drafting plan                   0.6   $240.00   $144.00
  Johnson,                    Draft Consent Order granting in part second
  Nicole         8/22/2019    application by Waldrep LLP as co-counsel for Trustee      1.6   $200.00   $320.00



                                                        19
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 20 of
                                              46



                              Continue research regarding status of merchant cash
  Lanik, James   8/22/2019    advance as sale or disguised financing arrangement          0.1   $450.00      $45.00
                              E-mails from / to Frank Terzo re selection of expert
  Waldrep,                    witness (0.1); e-mails from / to potential law firm for
  Tom            8/22/2019    fraud litigation (0.5)                                      0.6   $620.00   $372.00
  Coleman,
  Christopher    8/23/2019    Legal research related to drafting plan                     0.3   $240.00      $72.00
                              Continue investigation into possible law firm to
  Lanik, James   8/23/2019    represent trustee as litigation special counsel             0.3   $450.00   $135.00
  Lyday,                      Participate in conversations with First Capital
  Jennifer       8/23/2019    regarding use of cash collateral                            1.9   $400.00   $760.00
                              Review research on reservation of rights cases (0.2);
                              conference call with potential law firm to litigate fraud
                              claims (0.1); e-mails from / Ed Sanz and Scott Davis re
                              fraud experts and review potential experts (0.1); review
                              US Bank records (0.2); call with Frank Terzo and
                              Garey Freedman re expert for fraud litigation (0.1);
                              call to and e-mail from Scott Davis re expert witnesses,
  Waldrep,                    investment bankers, and Grant Thornton fee
  Tom            8/23/2019    applications (0.1)                                          0.8   $620.00   $496.00
                              Telephone conference with US Bank and counsel
                              regarding adversary proceeding against US Bank and
  Lanik, James   8/26/2019    status of payor bank accounts                               0.1   $450.00      $45.00
  Morales,                    Draft outline of plan of liquidation to share with other
  Francisco      8/26/2019    receivers and trustees                                      0.2   $350.00      $70.00
  Van
  Swearingen,
  John           8/26/2019    Call from noticed vendor (Dusty Ducts)                      0.3   $240.00      $72.00
  Coleman,                    Draft the Stipulation Regarding the Use of Cash
  Christopher    8/27/2019    Collateral to Pay Certain Pre-Petition Wages                1     $240.00   $240.00
  Coleman,                    Draft consent order RE Trustee expenses and
  Christopher    8/27/2019    accompanying motion to approve consent order                3.4   $240.00   $816.00
  Johnson,
  Nicole         8/27/2019    Draft Parker Hudson Initial Fee Application                 0.7   $200.00   $140.00
  Lyday,
  Jennifer       8/27/2019    Begin work on plan                                          0.2   $400.00      $80.00
  Lyday,                      Review and revise consent order for trustee expenses
  Jennifer       8/27/2019    before same is filed                                        0.1   $400.00      $40.00
                              Conference call with James, Hunt, Jim Raley, and
                              Greg Gibbs of ACT re payroll tax returns, analysis of
                              debtor records, changing provider accounts, selling
  Waldrep,                    accounts receivable, and finishing cost reports (0.1);
  Tom            8/27/2019    begin to draft plan (0.6)                                   0.7   $620.00   $434.00
  Coleman,                    Revise and upload consent order RE Interim
  Christopher    8/28/2019    Compensation                                                0.3   $240.00      $72.00
  Lyday,                      Communicate with healthcare ombudsman's counsel
  Jennifer       8/28/2019    regarding fee application process                           0.1   $400.00      $40.00
  Lyday,                      Communicate with First Capital representatives
  Jennifer       8/28/2019    regarding cash collateral use                               0.8   $400.00   $320.00
  Van
  Swearingen,                 Draft statement demand letter to US Bank for 2013 to
  John           8/28/2019    present                                                     0.7   $240.00   $168.00



                                                       20
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 21 of
                                              46


  Coleman,
  Christopher    8/29/2019    Revise Parker Hudson Fee Application                        0.5   $240.00   $120.00
  Lanik, James   8/29/2019    Work on correspondence to attorney for U.S. Bank            0.1   $450.00      $45.00
  Lanik, James   8/29/2019    Conference call with potential investment banker            0.1   $450.00      $45.00
  Lyday,
  Jennifer       8/29/2019    Interview investment banker option                          0.1   $400.00      $40.00
  Lyday,                      Communicate with Affinity Health Partner
  Jennifer       8/29/2019    representative regarding payment of pre-petition wages      0.2   $400.00      $80.00
  Van
  Swearingen,
  John           8/29/2019    Begin work on Plan                                          0.1   $240.00      $24.00
  Waldrep,                    Call from Jenni Upenieks re information request from
  Tom            8/29/2019    DOL (0.2); continue to draft plan of liquidation (1.0)      1.2   $620.00   $744.00
                              Continue drafting and revising on Parker Hudson Fee
  Coleman,                    Applications, including accompanying order, notice,
  Christopher    8/30/2019    and certificate of service                                  0.3   $240.00      $72.00
  Johnson,
  Nicole         8/30/2019    Draft Parker Hudson Initial Fee Application                 1.8   $200.00   $360.00
                              Begin work on responding to document requests from
  Lanik, James   8/30/2019    Dept. of Labor                                              0.1   $450.00      $45.00
                              Communicate with First Capital representatives
  Lyday,                      regarding whether operating expenses can be paid with
  Jennifer       8/30/2019    cash collateral                                             0.7   $400.00   $280.00
  Van
  Swearingen,
  John           8/30/2019    Update correspondence to US Bank counsel and send           0.2   $240.00      $48.00
                              Conference call with law firm for fraud litigation (0.2);
  Waldrep,                    revise plan outline and e-mail same to trustees of other
  Tom            8/30/2019    hospitals (0.1)                                             0.3   $620.00   $186.00
  Waldrep,                    E-mails from / to Frank Terzo re review of potential
  Tom            8/31/2019    experts (0.4)                                               0.4   $620.00   $248.00
                              Investigate and analyze issues regarding and possible
  Lanik, James   9/2/2019     defenses to claims of Nusbaum/White                         0.7   $450.00   $315.00
  Coleman,                    Review and make final revisions to Parker Hudson Fee
  Christopher    9/3/2019     applications and accompanying documents                     0.6   $240.00   $144.00
  Coleman,                    Analyze case law regarding potential preferential
  Christopher    9/3/2019     transfers                                                   0.3   $240.00      $72.00
  Coleman,
  Christopher    9/3/2019     Review Parker Hudson Fee Application                        0.3   $240.00      $72.00
  Johnson,                    Complete Certificate of Service for Parker Hudson
  Nicole         9/3/2019     Initial Fee Application                                     0.2   $200.00      $40.00
  Johnson,                    Draft Order for Initial Fee Application for Parker
  Nicole         9/3/2019     Hudson                                                      0.6   $200.00   $120.00
  Lyday,
  Jennifer       9/3/2019     Talk with Matthew Peterson about new budget                 0.2   $400.00      $80.00
  Lyday,                      Review and revise Parker Hudson fee application
  Jennifer       9/3/2019     orders                                                      0.1   $400.00      $40.00
  Van
  Swearingen,
  John           9/3/2019     Continue work on disclosure statement                       0.3   $240.00      $72.00
  Lanik, James   9/4/2019     Telephone conference with potential DIP lender              0.1   $450.00      $45.00



                                                       21
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                  Page 22 of
                                              46



                              Telephone conference with Mary Ann Pustejovsky
  Lanik, James   9/4/2019     regarding Department of Labor records requests             0.1   $450.00      $45.00
                              Telephone conference with potentially interested
  Lanik, James   9/4/2019     purchaser of one or more facilities                        0.1   $450.00      $45.00
  Van
  Swearingen,
  John           9/4/2019     Continue drafting disclosure statement                     0.3   $240.00      $72.00
  Van
  Swearingen,                 Calls with and email to Bobby Barse at Cogent about
  John           9/5/2019     debtor account                                             0.3   $240.00      $72.00
  Johnson,
  Nicole         9/6/2019     Continue drafting fee application for ACT                  0.3   $200.00      $60.00
                              E-mails from / to Frank Avignone re billing and
                              collections at hospital (0.3); review and approve
                              outline of settlement with Nusbaum and White (0.1);
                              call to Margie Lynch re investment banker proposals
                              (0.2); review fraud litigation experts (0.2); conference
                              call with Frank Terzo, Gary Freedman, and Scott Davis
                              re fraud litigation (0.3); e-mails from / to Paul
                              Nusbaum and to / from Steven Holubowicz of Novitas
                              re payment for cost reports (0.2); conference call with
                              Matt Mendez and Jeff Summers of Stroudwater re
                              review of hospital operations (0.2); analyze
  Waldrep,                    investment banker proposals and e-mail to Sherwood
  Tom            9/6/2019     Partners re engagement letter (0.3)                        1.8   $620.00   $1,116.00
  Waldrep,                    Memo to file re fraud litigation, fraud counsel, and
  Tom            9/7/2019     fraud experts                                              0.3   $620.00   $186.00
                              Work on issues relating to investment banker selection,
                              including emails to and from trustee, emails to and
                              from potential investment banker, and review of
  Lanik, James   9/8/2019     agreement draft                                            0.1   $450.00      $45.00
  Waldrep,
  Tom            9/8/2019     Complete first draft of plan of orderly liquidation        1     $620.00   $620.00
                              Continue drafting Initial fee application for ACT as
  Johnson,                    CPA to the Trustee, and processing fee application
  Nicole         9/9/2019     data                                                       0.7   $200.00   $140.00
  Van
  Swearingen,                 Review BCBS late claim motion, analyze docket to
  John           9/9/2019     find first instance of BCBS notice                         1.6   $240.00   $384.00
  Van
  Swearingen,
  John           9/9/2019     Leave voicemail for former employee about pay claim        0.1   $240.00      $24.00
                              Continue drafting Initial fee application for ACT as
  Johnson,                    CPA to the Trustee, and processing fee application
  Nicole         9/10/2019    data                                                       0.2   $200.00      $40.00
                              Review documents provided by US Bank in
                              preparation for upcoming conference call with counsel
  Lanik, James   9/10/2019    for bank                                                   0.1   $450.00      $45.00
                              Prepare for and attend conference call with counsel for
                              US Bank regarding adversary proceeding and treasury
  Lanik, James   9/10/2019    issues                                                     0.1   $450.00      $45.00
                              Continue analysis of possible preference and
  Lanik, James   9/10/2019    fraudulent transfer causes of action                       0.1   $450.00      $45.00



                                                      22
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                  Page 23 of
                                              46



                              Work on analysis of motion to allow late filed claim
  Lanik, James   9/10/2019    filed by Blue Cross Blue Shield of NC                      0.4   $450.00   $180.00
                              Review and revise response to Blue Cross Blue Shield
  Lyday,                      motion to permit late filing of claim before same is
  Jennifer       9/10/2019    filed                                                      2.8   $400.00   $1,120.00
  Van
  Swearingen,                 Review US Bank account records for post-petition fees
  John           9/10/2019    and refunds, create spreadsheet                            0.2   $240.00      $48.00
  Van                         Further analyze BCBS late claim motion and issues
  Swearingen,                 concerning the total claim amount, service date, and
  John           9/10/2019    potential response                                         2     $240.00   $480.00
                              Continue working on motion to employ investment
  Lanik, James   9/11/2019    banker                                                     0.2   $450.00      $90.00
  Lyday,                      Review new Washington County Cash Collateral
  Jennifer       9/11/2019    budget                                                     0.2   $400.00      $80.00
  Van                         Analysis of fees in case thus far for US Bank
  Swearingen,                 fee/closure/AP/negotiation attorneys' fees as part of AP
  John           9/11/2019    negotiations                                               1.1   $240.00   $264.00
  Lanik, James   9/12/2019    Continue work on proposed plan of orderly liquidation      0.4   $450.00   $180.00
                              Continue working on motion to employ investment
  Lanik, James   9/12/2019    banker                                                     0.7   $450.00   $315.00
  Lyday,
  Jennifer       9/12/2019    Deal with funding and cash collateral issues               0.2   $400.00      $80.00
  Lyday,
  Jennifer       9/12/2019    Review and revise plan                                     1.7   $400.00   $680.00
                              Review complaint served on hospital by Canon f/d/b/a
  Van                         Toshiba, call Canon's counsel, and send email to that
  Swearingen,                 counsel regarding stay violation with demand for
  John           9/12/2019    dismissal                                                  0.8   $240.00   $192.00
  Van
  Swearingen,
  John           9/12/2019    Edit disclosure statement                                  0.5   $240.00   $120.00
                              Revisions to plan of orderly liquidation (0.5); call to
  Waldrep,                    Terri Gardner re negotiation of reverter issue and notes
  Tom            9/12/2019    to file (0.8)                                              1.3   $620.00   $806.00
  Coleman,
  Christopher    9/13/2019    Revise Plan of Liquidation                                 1.5   $240.00   $360.00
                              Work on Schedule 1 to the motion to employ
  Lanik, James   9/13/2019    Sherwood Partners                                          0.1   $450.00      $45.00
                              Continue working on motion to employ investment
  Lanik, James   9/13/2019    banker, including work on schedules and declaration        0.4   $450.00   $180.00
  Van
  Swearingen,                 Create and send conflicts list to Sherwood Partners for
  John           9/13/2019    their conflicts checks                                     0.2   $240.00      $48.00
  Van
  Swearingen,                 Call from hospital former employee about back pay,
  John           9/13/2019    claims                                                     0.5   $240.00   $120.00
  Van
  Swearingen,
  John           9/13/2019    Update consolidated conflicts schedule for Sherwood        0.1   $240.00      $24.00
  Waldrep,                    Review preference complaints and discuss same with
  Tom            9/13/2019    Jason Hendren                                              0.6   $620.00   $372.00
  Lanik, James   9/16/2019    Continue analysis of possible litigation matters and       0.1   $450.00      $45.00



                                                      23
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 24 of
                                              46


                              strategy
                              Analyze and review status of operations at facility,
                              including continuing work on motion to employ
  Lanik, James   9/16/2019    investment banker and motion to sell facilities          0.1   $450.00      $45.00
  Van
  Swearingen,
  John           9/16/2019    Begin working on response to BCBS late claim motion      0.5   $240.00   $120.00
  Van                         Return voicemail to former employee about backpay,
  Swearingen,                 phone call from former employee about back pay,
  John           9/16/2019    administrative priority                                  0.4   $240.00      $96.00
  Coleman,                    Begin drafting disclosure statement to accompany plan
  Christopher    9/17/2019    of liquidation                                           0.4   $240.00      $96.00
  Van
  Swearingen,                 Review PCO fee apps, create analysis spreadsheet and
  John           9/17/2019    begin summary for Trustee                                0.3   $240.00      $72.00
  Coleman,
  Christopher    9/18/2019    Continue drafting disclosure statement                   0.3   $240.00      $72.00
  Van
  Swearingen,                 Draft bullet point summaries of PCO and PCO
  John           9/18/2019    professional invoices                                    0.4   $240.00      $96.00
  Van
  Swearingen,                 Complete first draft of Blue Cross NC Motion
  John           9/18/2019    Objection, including research                            0.9   $240.00   $216.00
                              Review and revise cash collateral order (.2); review
  Lyday,                      and respond to e-mail from First Capital counsel
  Jennifer       9/19/2019    regarding same (.1)                                      0.3   $400.00   $120.00
  Van
  Swearingen,
  John           9/19/2019    Complete first draft of disclosure statement             4.2   $240.00   $1,008.00
  Waldrep,                    Revise purchase and sale agreement for excess lab
  Tom            9/19/2019    equipment (0.5); revise plan of liquidation (2.8)        3.3   $620.00   $2,046.00
                              Continue analysis of reverter issues and strategies
  Lanik, James   9/20/2019    related thereto                                          0.6   $450.00   $270.00
                              Continue analysis and drafting of motions to employ
  Lanik, James   9/20/2019    Sherwood Partners                                        0.6   $450.00   $270.00
                              Conference call with Erno Lindner, counsel for US
                              Bank, regarding outstanding disputes, including
                              preliminary injunction, pending AP, and disputes over
  Lanik, James   9/20/2019    fees                                                     0.1   $450.00      $45.00
  Lyday,
  Jennifer       9/20/2019    Work on investment banker motion                         0.1   $400.00      $40.00
  Lyday,
  Jennifer       9/20/2019    Work on analysis of reverter issues                      0.5   $400.00   $200.00
  Waldrep,                    E-mails from / to Terri Gardner re reverter issue and
  Tom            9/20/2019    sale of hospital                                         0.8   $620.00   $496.00
  Lyday,                      Analyze bankruptcy and North Carolina case law
  Jennifer       9/22/2019    regarding reverter issue                                 3.1   $400.00   $1,240.00
  Coleman,                    Final review of employment application before filing
  Christopher    9/23/2019    with court                                               0.1   $240.00      $24.00
  Coleman,
  Christopher    9/23/2019    Analyze case law regarding property issue                1     $240.00   $240.00
  Hall, Debra    9/23/2019    Draft Motion to employ Sherwood Partners                 1.1   $200.00   $220.00
                              Continue analysis of reversionary interest in hospital
  Lanik, James   9/23/2019    property                                                 1.2   $450.00   $540.00


                                                      24
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 25 of
                                              46



  Lyday,                      Communicate with Terri Gardner regarding reverter
  Jennifer       9/23/2019    issue; otherwise work on issue                           1.2   $400.00   $480.00
  Waldrep,
  Tom            9/23/2019    Review / revise disclosure statement                     0.9   $620.00   $558.00
  Lanik, James   9/24/2019    Continue analysis of reverter issues                     0.6   $450.00   $270.00
                              Continue analysis of possible litigation and causes of
                              action, including conference call with representatives
  Lanik, James   9/24/2019    of Hillsboro and Lauderdale                              0.2   $450.00      $90.00
  Lyday,
  Jennifer       9/24/2019    Review and revise cash collateral order                  2.1   $400.00   $840.00
  Van
  Swearingen,                 Review interest rate in loan documents to determine
  John           9/24/2019    propriety of First Capital's asserted rate               0.6   $240.00   $144.00
  Waldrep,
  Tom            9/24/2019    Review / revise final cash collateral order              0.6   $620.00   $372.00
                              Begin revisions to plan based on comments received
  Lanik, James   9/25/2019    from BA and secured creditor                             0.4   $450.00   $180.00
                              Work on analysis and drafting of objection to subpoena
  Lanik, James   9/25/2019    received in case involving HAC, Nusbaum, and White       0.5   $450.00   $225.00
                              Work on data room, analysis of sale process, and
  Lanik, James   9/25/2019    NDAs for sale process                                    0.1   $450.00      $45.00
  Lanik, James   9/26/2019    Finalize response to Shaffer subpoena                    0.2   $450.00      $90.00
  Lanik, James   9/26/2019    Continue work on revisions to plan                       0.1   $450.00      $45.00
                              Receipt and review nondisclosure agreements received
  Lanik, James   9/26/2019    from parties potentially interested in facility          0.1   $450.00      $45.00
                              Continue work on assembling and review of
  Lanik, James   9/26/2019    documents for due diligence data room                    0.1   $450.00      $45.00
  Van
  Swearingen,                 Update Plan Draft with JP's and BA's requested edits,
  John           9/26/2019    prepare for Trustee's review                             1.1   $240.00   $264.00
  Van
  Swearingen,                 Review debtor records and make due diligence uploads
  John           9/26/2019    to Sherwood Partners dropbox                             0.3   $240.00      $72.00
                              Continue working on plan and disclosure statement,
  Lanik, James   9/27/2019    including telephone conference with JP Cournoyer         0.1   $450.00      $45.00
                              Continue review of and work on sale process,
  Lanik, James   9/27/2019    including review of NDAs and work on data room           0.2   $450.00      $90.00
  Van
  Swearingen,
  John           9/27/2019    Edit plan                                                0.1   $240.00      $24.00
  Van
  Swearingen,                 Review documents and records received for debtor
  John           9/27/2019    from Kansas City                                         0.4   $240.00      $96.00
  Van
  Swearingen,
  John           9/28/2019    Edit Plan and Disclosure Statement                       1.8   $240.00   $432.00
  Waldrep,
  Tom            9/28/2019    Revise plan and disclosure statement                     1.5   $620.00   $930.00
  Waldrep,
  Tom            9/29/2019    Revise plan and disclosure statement                     0.6   $620.00   $372.00


                                                       25
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 26 of
                                              46


  Coleman,
  Christopher    9/30/2019    Make final revisions to disclosure statement.            1.3   $240.00   $312.00
  Lanik, James   9/30/2019    Continue work on plan and disclosure statement           0.1   $450.00      $45.00
  Lanik, James   9/30/2019    Finalize plan and disclosure statement                   0.1   $450.00      $45.00
                              Receipt and review correspondence from attorney for
  Lanik, James   9/30/2019    Creekridge Capital regarding ultrasound machine lease    0.2   $450.00      $90.00
                              Analysis of allegations by Creekridge Capital attorney
  Lanik, James   9/30/2019    and claims in proof of claim                             0.4   $450.00   $180.00
  Lyday,                      Work on making final revisions to plan and disclosure
  Jennifer       9/30/2019    statement prior to filing                                0.1   $400.00      $40.00
  Van
  Swearingen,
  John           9/30/2019    Final revisions and pre-filing review of Plan            1.1   $240.00   $264.00
  Lanik, James   10/1/2019    Work on response to Shafer subpoena                      0.1   $450.00      $45.00
  Lanik, James   10/1/2019    Conference call with Sherwood Partners                   0.1   $450.00      $45.00
  Waldrep,
  Tom            10/1/2019    Begin to draft litigation trust agreement                1.3   $620.00   $806.00
  Lyday,
  Jennifer       10/2/2019    Participate in call with First Capital representatives   0.5   $400.00   $200.00
  Van
  Swearingen,                 Phone call from and email to David Johnson about due
  John           10/2/2019    diligence requests, timeline, assignments                0.1   $240.00      $24.00
  Waldrep,
  Tom            10/2/2019    Continue to draft litigation trust agreement             0.3   $620.00   $186.00
  Lyday,                      Review e-mail from First Capital representatives
  Jennifer       10/3/2019    regarding cash collateral budget and order               0.9   $400.00   $360.00
  Van
  Swearingen,                 Continue work on making exhibits and uploads for due
  John           10/3/2019    diligence Dropbox                                        1.1   $240.00   $264.00
  Waldrep,
  Tom            10/3/2019    Continue to draft litigation trust agreement             0.4   $620.00   $248.00
                              Draft response to Erno Lindner's recent email,
  Lanik, James   10/4/2019    including demand for attorney fees                       0.4   $450.00   $180.00
                              Work on plan and disclosure issues, including work on
  Lanik, James   10/4/2019    liquidation analysis                                     0.1   $450.00      $45.00
  Lanik, James   10/4/2019    Begin working on motion to reject ultrasound lease       0.4   $450.00   $180.00
  Van
  Swearingen,                 Continue reviewing debtor records and making uploads
  John           10/4/2019    for due diligence Dropbox                                0.3   $240.00      $72.00
  Van
  Swearingen,                 Phone call from former employee regarding back pay
  John           10/4/2019    issues, case timeline, claim status                      0.4   $240.00      $96.00
  Waldrep,
  Tom            10/4/2019    Continue to draft litigation trust agreement             0.5   $620.00   $310.00
  Waldrep,
  Tom            10/6/2019    Review liquidation analysis                              0.2   $620.00   $124.00
  Lanik, James   10/7/2019    Work on liquidation analysis                             0.2   $450.00      $90.00
  Van
  Swearingen,                 Draft Hitachi lease rejection motion, notice, and
  John           10/7/2019    proposed order                                           4.2   $240.00   $1,008.00



                                                       26
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 27 of
                                               46



  Lyday,                       Participate in call with Terri Gardner regarding
  Jennifer       10/8/2019     potential settlement with Washington County                 0.8   $400.00   $320.00
                               Conference call with Terri Gardner and Jennifer Lyday
  Waldrep,                     re reverter issue and sale of hospital (0.7); continue to
  Tom            10/8/2019     draft litigation trust agreement (0.2)                      0.9   $620.00   $558.00
                               Conference call with Sherwood Partners regarding sale
  Lanik, James   10/9/2019     efforts                                                     0.1   $450.00      $45.00
  Lanik, James   10/9/2019     Receipt and review multiple executed NDAs                   0.2   $450.00      $90.00
  Lyday,                       Prepare for and participate in call with First Capital
  Jennifer       10/9/2019     regarding Washington County                                 1     $400.00   $400.00
  Lanik, James   10/10/2019    Review proposed revision to NDA                             0.1   $450.00      $45.00
  Lanik, James   10/10/2019    Work on motion to reject Hitachi Lease                      0.2   $450.00      $90.00
                               Telephone conference with Cournoyer, Nusbaum, and
  Lanik, James   10/10/2019    White regarding sale process                                0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/10/2019    Participate in meeting to vet potential bidder              0.8   $400.00   $320.00
  Van                          Review past communications from US Bank about
  Swearingen,                  lockbox access, email their attorney regarding lack of
  John           10/10/2019    updates/communication                                       0.2   $240.00      $48.00
  Lyday,                       Review First Capital revisions to Washington County
  Jennifer       10/11/2019    cash collateral order                                       0.4   $400.00   $160.00
  Van
  Swearingen,
  John           10/11/2019    Draft subpoena to OnPar for litigation hold materials       0.2   $240.00      $48.00
                               Receive and review proposed consulting agreement
  Lanik, James   10/14/2019    from Mallery Technical regarding IT consulting              0.1   $450.00      $45.00
                               Continue working on issues relating to discovery and
  Lanik, James   10/14/2019    document review                                             0.2   $450.00      $90.00
  Lanik, James   10/14/2019    Work on motion to reject scanner lease                      0.5   $450.00   $225.00
  Lanik, James   10/14/2019    Finalize subpoena to OnPar regarding Empower data           0.1   $450.00      $45.00
                               Continue work on response to US Dept. of Labor
  Lanik, James   10/14/2019    requests                                                    0.1   $450.00      $45.00
                               Work on proposed order approving Sherwood Partners
  Lanik, James   10/14/2019    engagement                                                  0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/14/2019    Begin draft of Asset Purchase Agreement                     3.2   $400.00   $1,280.00
                               Review First Capital's revisions to Order employing
                               Sherwood Partners as sales agent for the Trustee and
  Lyday,                       consider effect of same (1.2); draft and send e-mail to
  Jennifer       10/14/2019    First Capital counsel regarding same (.3)                   1.5   $400.00   $600.00
  Van
  Swearingen,
  John           10/14/2019    Edits to Sales Agent Order                                  0.5   $240.00   $120.00
  Van
  Swearingen,
  John           10/14/2019    Complete OnPar Subpoena, send                               0.4   $240.00      $96.00
  Van
  Swearingen,                  Email to Grant Thornton and Affinity about post-
  John           10/14/2019    petition wage payments (DOL info request)                   0.2   $240.00      $48.00
                               Receive, review, and authorized multiple NDAs from
  Lanik, James   10/15/2019    interested parties                                          0.2   $450.00      $90.00



                                                        27
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                Page 28 of
                                               46


                               Revise proposed IT contracting agreement from John
  Lanik, James   10/15/2019    Mallery                                                  0.1   $450.00      $45.00
  Lanik, James   10/15/2019    Continue work on motion to reject Hitachi lease          0.2   $450.00      $90.00
                               Work on request from Mark Mueller regarding
  Lanik, James   10/15/2019    response to subpoena                                     0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/15/2019    Work on financing issues                                 0.2   $400.00      $80.00
  Lyday,
  Jennifer       10/15/2019    Continue to work on APA                                  1     $400.00   $400.00
  Lyday,                       Make final revisions to fourth cash collateral
  Jennifer       10/15/2019    stipulation                                              0.4   $400.00   $160.00
  Waldrep,
  Tom            10/15/2019    Revise form for asset purchase agreement                 0.2   $620.00   $124.00
                               Conference call with Sherwood Partners and Levine
                               Sureties regarding possible bonding requirement for
  Lanik, James   10/16/2019    purchasers                                               0.2   $450.00      $90.00
                               Conference call with BA regarding vetting, bonding,
  Lanik, James   10/16/2019    and other issues regarding potential buyers              0.1   $450.00      $45.00
                               Telephone conference with Brian Boysen, attorney for
                               Hitachi, regarding lease of CT scanner and ultrasound
  Lanik, James   10/16/2019    machine                                                  0.2   $450.00      $90.00
                               Telephone conference with US Bank representatives
  Lanik, James   10/16/2019    and counsel regarding possible resolution                0.1   $450.00      $45.00
                               Telephone call to and telephone conference with Mark
                               Muller, attorney for OnPar Technologies, regarding
  Lanik, James   10/16/2019    subpoena and discovery issues                            0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/16/2019    Work on sale motion                                      0.9   $400.00   $360.00
  Lyday,
  Jennifer       10/16/2019    Continue working on Sherwood Order                       0.6   $400.00   $240.00
  Van
  Swearingen,                  Email DOL investigator regarding back pay data
  John           10/16/2019    request                                                  0.1   $240.00      $24.00
  Van
  Swearingen,                  Compile back wages payment history into consolidated
  John           10/16/2019    exhibit for DOL                                          0.7   $240.00   $168.00
  Van
  Swearingen,                  Begin creating Official Form 314 Ballots for plan
  John           10/16/2019    service                                                  2     $240.00   $480.00
  Waldrep,
  Tom            10/16/2019    Complete first draft of Litigation Trust Agreement       0.5   $620.00   $310.00
  Lanik, James   10/17/2019    Work on ballot and plan amendments                       0.3   $450.00   $135.00
  Lyday,                       Work on ballot and revisions to plan related to ballot
  Jennifer       10/17/2019    issue                                                    1.9   $400.00   $760.00
  Lyday,
  Jennifer       10/17/2019    Review and respond to e-mail from special counsel        0.6   $400.00   $240.00
  Van
  Swearingen,
  John           10/17/2019    Update and continue drafting Official Form 314 Ballot    0.8   $240.00   $192.00
  Van
  Swearingen,
  John           10/17/2019    Edits to create amended Plan and Disclosure Statement    0.7   $240.00   $168.00
  Lanik, James   10/18/2019    Conference call with Sherwood Partners regarding sale    0.1   $450.00      $45.00


                                                        28
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 29 of
                                               46


                               process

                               Review avoidance action complaint against Bridge
  Lanik, James   10/18/2019    Funding Capital f/k/a GEL Funding                         0.1   $450.00      $45.00
                               Receive, review, and analyze additional NDAs from
  Lanik, James   10/18/2019    potentially interested parties                            0.1   $450.00      $45.00
                               Receive, review, and analyze additional NDAs from
  Lanik, James   10/18/2019    potentially interested parties                            0.1   $450.00      $45.00
                               Telephone conference with Will Curtis regarding
  Lanik, James   10/18/2019    hearing timing                                            0.2   $450.00      $90.00
                               Continue work on amended plan, disclosure statement,
  Lanik, James   10/18/2019    and ballot                                                0.2   $450.00      $90.00
  Lanik, James   10/18/2019    Work on litigation issues                                 0.1   $450.00      $45.00
                               Voicemail to Lisa Payne and emails, phone call with
  Van                          Sharon Angel and email (both of NCEB) posing
  Swearingen,                  questions related to filed amended plans and disclosure
  John           10/18/2019    statements                                                0.1   $240.00      $24.00
  Van
  Swearingen,
  John           10/18/2019    Finalize consent order for Sales Agent                    0.2   $240.00      $48.00
  Van
  Swearingen,                  Create plan and disclosure redlines for the court's
  John           10/18/2019    reference                                                 0.3   $240.00      $72.00
  Van
  Swearingen,                  Email BA to confirm assent to file and e-sign consent
  John           10/18/2019    order                                                     0.1   $240.00      $24.00
  Van
  Swearingen,
  John           10/18/2019    Email wage investigator backpay spreadsheet               0.1   $240.00      $24.00
  Van
  Swearingen,
  John           10/18/2019    Call with Dawn Wright about service deadlines             0.1   $240.00      $24.00
  Lanik, James   10/20/2019    Work on form of Litigation Trust Agreement                0.3   $450.00   $135.00
                               Finalize motion to reject executory contract or
  Lanik, James   10/20/2019    unexpired lease with Hitachi                              0.7   $450.00   $315.00
                               Review and revise Certificate of Service; review and
                               revise document as directed by Jim Lanik [Motion for
  Carter,                      Authority to Reject Executory Contract - Hitachi];
  Brenda         10/21/2019    review court filed document and serve                     2     $210.00   $420.00
                               Review and revise motion rejecting pre-petition
  Hall, Debra    10/21/2019    contract with Creekridge                                  2.7   $200.00   $540.00
  Hall, Debra    10/21/2019    Prepare Motion to reject Creekside agreement              0.3   $200.00      $60.00
                               Analyze service and notice issues relating to plan and
  Lanik, James   10/21/2019    disclosure statement                                      0.1   $450.00      $45.00
  Lanik, James   10/21/2019    Continue work on litigation trust agreement               0.1   $450.00      $45.00
                               Telephone conference with US Bank representatives
  Lanik, James   10/21/2019    and counsel                                               0.1   $450.00      $45.00
  Lanik, James   10/21/2019    Conference call with Sherwood regarding sales efforts     0.1   $450.00      $45.00
  Lanik, James   10/21/2019    Finalize motion to reject Creekridge lease                0.5   $450.00   $225.00
  Lyday,                       Participate in call with Sherwood representatives
  Jennifer       10/21/2019    regarding sale process                                    0.9   $400.00   $360.00




                                                        29
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                    Page 30 of
                                               46


  Van                          Review IRS claim and analyze issues of Trustee
  Swearingen,                  liability for prepetition unpaid returns, IRS seizure
  John           10/21/2019    notices                                                      0.2   $240.00      $48.00
  Waldrep,                     Revise litigation trust agreement and e-mail to Jim
  Tom            10/21/2019    Lanik re same                                                0.4   $620.00   $248.00
                               Correspond regarding the motion to reject a contract
  Hall, Debra    10/22/2019    with Creekside                                               0.4   $200.00      $80.00
  Lyday,
  Jennifer       10/22/2019    Review cash collateral order                                 0.3   $400.00   $120.00
  Van                          Review IRM, Code, and tax notices, and email AUSA
  Swearingen,                  office for IRS regarding tax claim liability and seizure
  John           10/22/2019    notice                                                       0.3   $240.00      $72.00
  Van
  Swearingen,                  Review and edit certificates of service prepared by
  John           10/22/2019    service company, draft firm certificate                      0.4   $240.00      $96.00
  Waldrep,
  Tom            10/22/2019    Review complaint against HOP Capital                         0.4   $620.00   $248.00
                               Continue review of additional proposed NDAs from
  Lanik, James   10/23/2019    potentially interested purchasers                            0.1   $450.00      $45.00
                               Continue work on responding to Dept of Labor
  Lanik, James   10/23/2019    requests                                                     0.2   $450.00      $90.00
  Lyday,
  Jennifer       10/23/2019    Work on cash collateral order                                0.8   $400.00   $320.00
  Van                          Phone call with Dennis Duffy, attorney for IRS,
  Swearingen,                  concerning claims, IRS amended claims, trustee's
  John           10/23/2019    duties, and pre-/post-petition return status                 0.1   $240.00      $24.00
  Van                          Draft Motion for approval of consent order, format and
  Swearingen,                  final review/edit of consent order, and format notice
  John           10/23/2019    and certificate of service                                   1.8   $240.00   $432.00
  Van                          Email Mary Ann from US DOL-EBSA about info
  Swearingen,                  requests, clarification of scope, confidentiality policies
  John           10/23/2019    for PIN in info requests                                     0.2   $240.00      $48.00
  Waldrep,                     Begin to draft Joint Prosecution and Cost-Sharing
  Tom            10/23/2019    Agreement                                                    0.2   $620.00   $124.00
                               Conference call with McDonald Hopkins team
  Lanik, James   10/24/2019    regarding litigation issues                                  0.1   $450.00      $45.00
                               Draft correspondence to counsel for US Bank
  Lanik, James   10/24/2019    regarding pending litigation matters                         0.1   $450.00      $45.00
                               Conference with Trustee regarding possible litigation
  Lanik, James   10/24/2019    matters                                                      0.1   $450.00      $45.00
                               Continue work on sale and plan issues, including
                               conference with trustee, review of recent cases, and
                               review of recent orders allowing employment of
  Lanik, James   10/24/2019    Sherwood                                                     0.2   $450.00      $90.00
  Van
  Swearingen,                  Emails to and from ACT regarding tax questions, call
  John           10/24/2019    scheduling                                                   0.1   $240.00      $24.00
  Van                          Final edits to cash collateral consent order motion,
  Swearingen,                  notice; create service packet and instructions for
  John           10/24/2019    service company                                              0.6   $240.00   $144.00
                               Review recent decisions on CMS agreement
  Van                          assignments under 363/365 and advise Trustee about
  Swearingen,                  potential arguments, confer with Trustee about
  John           10/24/2019    mechanisms for sale                                          0.2   $240.00      $48.00


                                                        30
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                  Page 31 of
                                               46


  Van                          Phone call with Dennis Duffy, AUSA for IRS
  Swearingen,                  regarding 941s, outstanding returns, deposits, follow-
  John           10/24/2019    up email                                                   0.1   $240.00      $24.00
                               Research re assignment of provider agreement free and
  Waldrep,                     clear of liabilities (0.2); continue to draft litigation
  Tom            10/24/2019    sharing agreement (0.2)                                    0.4   $620.00   $248.00
  Hall, Debra    10/25/2019    Prepare Grant Thornton fee applications                    0.5   $200.00   $100.00
                               Conference with trustee regarding ongoing litigation
  Lanik, James   10/25/2019    and sale issues                                            0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/25/2019    Review cash collateral stipulation                         1.1   $400.00   $440.00
  Van                          Review IRS letter regarding 941s, reschedule ACT call
  Swearingen,                  with email/conference appointment regarding letter
  John           10/25/2019    and call agenda                                            0.1   $240.00      $24.00
  Van
  Swearingen,
  John           10/25/2019    Finalize Cash Collateral Extension Stipulation             0.2   $240.00      $48.00
  Van
  Swearingen,                  Draft Position Paper for Trustee on CMS Agreements
  John           10/27/2019    for Potential Purchasers                                   0.6   $240.00   $144.00
                               Conference call with Mallery, Wood, and Funk
  Lanik, James   10/28/2019    regarding IT and discovery issues                          0.1   $450.00      $45.00
                               Conference call with trustee and Sherwood partners
  Lanik, James   10/28/2019    regarding sale efforts                                     0.1   $450.00      $45.00
  Lanik, James   10/28/2019    Conference call regarding taxes and tax returns            0.1   $450.00      $45.00
  Lyday,
  Jennifer       10/28/2019    Consider DIP needs and DIP offer                           1.4   $400.00   $560.00
  Van                          Edit Position Paper for Trustee on CMS agreements,
  Swearingen,                  incorporate analysis of Fourth Circuit case law on
  John           10/28/2019    matter                                                     0.2   $240.00      $48.00
                               Call employee regarding voicemail left for trustee
  Van                          regarding walkthrough by potential purchaser, advise
  Swearingen,                  trustee as to employee's input and statements regarding
  John           10/28/2019    potential purchaser                                        0.4   $240.00      $96.00
                               Review position paper on transfer of provider
                               agreement and e-mail to Jennifer Lyday and Jim Lanik
  Waldrep,                     re same (0.3); further revisions to position paper on
  Tom            10/28/2019    transfer of provider agreement (0.2)                       0.5   $620.00   $310.00
                               Receive and review Nusbaum and White ballots and
  Lanik, James   10/29/2019    compare against resolution of multiple claims              0.1   $450.00      $45.00
                               Continue work on sale and motion documents for
  Lanik, James   10/29/2019    upcoming hospital sales                                    0.1   $450.00      $45.00
                               Work on position paper regarding assignability of
  Lanik, James   10/29/2019    CMS Agreements                                             0.7   $450.00   $315.00
                               Conference with Trustee regarding sale procedures and
                               related documents, including conference call with
  Lanik, James   10/29/2019    Sherwood Partners                                          0.2   $450.00      $90.00
                               Review and respond to e-mail from Terri Gardner
  Lyday,                       regarding various matters related to Washington
  Jennifer       10/29/2019    County                                                     0.3   $400.00   $120.00
  Van
  Swearingen,                  Email with Mary Ann at USDOL, organize conference
  John           10/29/2019    call regarding benefits info request                       0.2   $240.00      $48.00



                                                       31
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34               Page 32 of
                                               46


  Waldrep,                     Revise trustee's position paper concerning provider
  Tom            10/29/2019    agreements                                              0.3   $620.00   $186.00
                               Telephone conference with David Johnson regarding
  Lanik, James   10/30/2019    potential bidders and form of bids                      0.2   $450.00      $90.00
                               Receive and review additional executed NDAs for sale
  Lanik, James   10/30/2019    process                                                 0.1   $450.00      $45.00
  Van
  Swearingen,                  Call former employee that left Trustee a voicemail,
  John           10/30/2019    review claim, leave message with person that answered   0.2   $240.00      $48.00
  Van
  Swearingen,                  Review documents and DOL EBSA request and create
  John           10/30/2019    file folder of DOL documents to be provided             0.4   $240.00      $96.00
                               Emails to and from Margie Lynch regarding CMS
  Lanik, James   10/31/2019    position paper                                          0.1   $450.00      $45.00
                               Work on pending sale efforts, including emails to and
  Lanik, James   10/31/2019    from sales agent and conferences with trustee           0.1   $450.00      $45.00
  Van
  Swearingen,                  Begin drafting template Brief and Memorandum on
  John           10/31/2019    CMS Provider Agreement assignment                       0.6   $240.00   $144.00
  Van
  Swearingen,                  Email to IRS attorney concerning 941s received from
  John           10/31/2019    ACT                                                     0.1   $240.00      $24.00
  Lyday,
  Jennifer       11/1/2019     Work on sale motion                                     5     $400.00   $2,000.00
  Van
  Swearingen,
  John           11/1/2019     Call from former employee regarding plan packet         0.1   $240.00      $24.00
  Van
  Swearingen,                  Continue first draft of template Brief for CMS
  John           11/1/2019     Agreement assignment                                    1     $240.00   $240.00
  Van
  Swearingen,                  Review debtor records received, log ballots received
  John           11/1/2019     from voting creditors                                   0.2   $240.00      $48.00
                               E-mails from Kristine Wesch and David Johnson re
                               financial information requested by First Physicians
                               (0.2); e-mails from / to Frank Avignone re stalking
                               horse bid for hospital (0.3); e-mail to Terri Gardner
                               and Curtis Potter re bid for hospital and re reverter
                               issue (0.9); e-mails from / to Sean Malloy and to
  Waldrep,                     Jennifer Lyday and Jim Lanik re litigation funding
  Tom            11/2/2019     proposal (0.1); revise motion to sell hospital (0.3)    1.8   $620.00   $1,116.00
  Van
  Swearingen,
  John           11/3/2019     Edit brief in support of sale motion                    0.5   $240.00   $120.00
                               Work on brief in support of motion to sell Provider
  Lanik, James   11/4/2019     Agreement and real estate free and clear of interests   0.6   $450.00   $270.00
                               Conference call with Trustee and Sherwood Partners
  Lanik, James   11/4/2019     regarding sale efforts                                  0.1   $450.00      $45.00
  Van
  Swearingen,
  John           11/4/2019     Email Affinity (Frank) and counsel about draft APA      0.1   $240.00      $24.00
  Van                          Review Verity (C.D. Cal.) briefs and continue work on
  Swearingen,    11/4/2019     brief argument                                          0.4   $240.00      $96.00



                                                       32
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                    Page 33 of
                                              46


  John
  Van
  Swearingen,                 Review invoice received and email Todd Ritschdorff
  John           11/4/2019    (Siemens) regarding case                                     0.3   $240.00      $72.00
                              Draft Motion to Expedite and Shorten Notice on Sale
  Van                         Motion (plus Proposed Order), draft Notices of Bid
  Swearingen,                 Procedures, draft Notices of Sale Motions, and edit
  John           11/4/2019    Sale Motion and Bid Procedures Order                         1.2   $240.00   $288.00
  Van
  Swearingen,
  John           11/4/2019    Review ballots received, categorize and record               0.2   $240.00      $48.00
                              E-mails from / to Melanie Perry re iHealthcare invoice
                              (0.2); conference call with Sherwood Partners re
  Waldrep,                    stalking horse bids (0.2); call to Frank Avignone re
  Tom            11/4/2019    stalking horse bid (0.1)                                     0.5   $620.00   $310.00
                              Conference call with Washington County, Affinity
                              Health Partners, and Cobalt Capital Partners re stalking
                              horse bid, reverter issue, and sale process (0.5); e-mails
                              from Trip Adams and call from Margie Lynch re fee
                              application (0.5); conference calls with Affinity Health
                              Partners and Cobalt Capital Partners re DIP loan for
  Waldrep,                    hospital (0.6); e-mails from / to James Hunt re estimate
  Tom            11/5/2019    of claw back liability to CMS (0.1)                          1.7   $620.00   $1,054.00
                              Continue working on brief in support of motion to sell
  Lanik, James   11/5/2019    free and clear                                               2.8   $450.00   $1,260.00
                              Work on form of stalking horse asset purchase
  Lanik, James   11/5/2019    agreement                                                    0.3   $450.00   $135.00
                              Telephone conference with Trustee, Affinity, and
  Lanik, James   11/5/2019    Washington County regarding stalking horse bid               0.4   $450.00   $180.00
  Lyday,                      Communicate with various interested parties regarding
  Jennifer       11/5/2019    offer to purchase                                            1     $400.00   $400.00
  Lyday,
  Jennifer       11/5/2019    Plan for debtor in possession financing motion               0.8   $400.00   $320.00
                              Communicate with Affinity representative and
  Lyday,                      financial advisor regarding debtor in possession
  Jennifer       11/5/2019    financing                                                    1.3   $400.00   $520.00
  Lyday,
  Jennifer       11/5/2019    Revise stalking horse APA                                    2.5   $400.00   $1,000.00
  Van
  Swearingen,                 Edit bidding procedures order to incorporate sale
  John           11/5/2019    motion provisions                                            0.8   $240.00   $192.00
  Van
  Swearingen,                 Review bid and proposed APA, incorporate terms into
  John           11/5/2019    Sale Motion                                                  1.2   $240.00   $288.00
  Van
  Swearingen,                 Revisions and edits to APA, incorporation of real
  John           11/5/2019    estate and stalking horse/bankruptcy auction language        1.4   $240.00   $336.00
  Van
  Swearingen,                 Phone call with attorney for Siemens regarding leased
  John           11/5/2019    diagnostic equipment, post-petition invoice                  0.2   $240.00      $48.00
  Van
  Swearingen,                 Email to Frank A. (Affinity) and Melanie P. (WCH)
  John           11/5/2019    regarding Siemens contact, use of equipment, charges         0.2   $240.00      $48.00
  Lanik, James   11/6/2019    Continue working on brief in support of sale pursuant        1.1   $450.00   $495.00


                                                       33
Case 19-00730-5-JNC          Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 34 of
                                              46


                              to 363(f)
                              Emails to and from Brian Boysen regarding Hitachi
  Lanik, James   11/6/2019    lease of ultrasound machine                                 0.2   $450.00      $90.00
  Lyday,
  Jennifer       11/6/2019    Work on stalking horse APA                                  1.5   $400.00   $600.00
  Lyday,
  Jennifer       11/6/2019    Revise stalking horse APA                                   1.9   $400.00   $760.00
                              Edit, revise and compile sale motion with exhibits,
  Van                         memorandum in support, motion to expedite sale
  Swearingen,                 motion hearing, and order to expedite on sale motion
  John           11/6/2019    hearing                                                     1.7   $240.00   $408.00
                              E-mails from Tracy Field and James Hunt re ACT
                              analysis of cost reports (0.2); call from Trip Adams re
                              fee application (0.3); e-mails from / to Noel Mijares re
                              management fee to iHealthcare (0.3); review / revise
  Waldrep,                    motion to sell hospital, proposed order and notice, and
  Tom            11/6/2019    motion to expedite and order (1.1)                          1.9   $620.00   $1,178.00
                              Finalize brief in support of sale free and clear of
  Lanik, James   11/7/2019    provider agreement and reversion issue                      1.1   $450.00   $495.00
  Lanik, James   11/7/2019    Work on complaint against High Speed Capital                0.3   $450.00   $135.00
  Van
  Swearingen,                 Leave voice message with attorney's office for
  John           11/7/2019    Siemens (lessor of equipment)                               0.1   $240.00      $24.00
  Van                         Email Grant Thornton (Holly) and Affinity (Frank)
  Swearingen,                 regarding the current and future handling of Siemens
  John           11/7/2019    lease                                                       0.2   $240.00      $48.00
  Van                         Edit and reformat Notice of Motion (.3), submit service
  Swearingen,                 packet of formatted Notice of Sale Motion and
  John           11/7/2019    Expediting Order to service provider (.1)                   0.4   $240.00      $96.00
  Van
  Swearingen,
  John           11/7/2019    Finalize brief in support as a generic single-case draft    0.1   $240.00      $24.00
                              Call to Tracy Field re transfer of provider agreement
                              (0.2) Edit brief re (1) transfer of provider agreement
                              without claw back liability and (2) transfer of hospital
  Waldrep,                    free of reverter (2.3); e-mails from / to Kathy McCraw
  Tom            11/7/2019    (AAG for NC) re reverter issue (0.2)                        2.7   $620.00   $1,674.00
                              Conference call with Chip Ezell and Jennifer Lyday re
                              DIP loan and re security deposit (0.4); conference call
                              with Kathy McCraw, Kimberly Murrell, and Jim Lanik
                              re Medicaid claw back liability and court dates (0.5); e-
                              mails from Kathy McCraw and to James Hunt re NC
                              cost report (0.2); conference call with Jason Hendren,
  Waldrep,                    Jennifer Lyday, and Rebecca Redwine re status of case
  Tom            11/7/2019    and upcoming hearings (0.1)                                 1.2   $620.00   $744.00
                              Work on state cost report issues including researching
                              the issue and telephone conference with Raley and
  Lanik, James   11/8/2019    Hunt of ACT                                                 0.1   $450.00      $45.00
  Lanik, James   11/8/2019    Research regarding service of process issues                0.2   $450.00      $90.00
  Lyday,                      Work on obtaining debtor in possession financing for
  Jennifer       11/8/2019    Washington County                                           0.9   $400.00   $360.00
  Van                         Email to Todd Ritschdorff (counsel for Siemens) about
  Swearingen,    11/8/2019    lease payments, invoice address                             0.1   $240.00      $24.00


                                                       34
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                    Page 35 of
                                               46


  John


  Van
  Swearingen,                  Research issues related to service of process of Sale
  John           11/8/2019     Motion, Brief, and related Notices                           1     $240.00   $240.00
  Van
  Swearingen,                  Email to Eric Shahinian of Camac Partners about DIP
  John           11/8/2019     funding info requests                                        0.1   $240.00      $24.00
  Van
  Swearingen,                  Call from former employee about ballot, claim amount
  John           11/8/2019     asserted                                                     0.1   $240.00      $24.00
                               E-mails from / to James Raley re cost report for
                               hospital (0.2); call from Frank Avignone re DIP loan,
  Waldrep,                     collection of accounts receivable, and purchase of
  Tom            11/8/2019     hospital (0.7)                                               0.9   $620.00   $558.00
  Coleman,                     Review submitted and approved fee applications to
  Christopher    11/9/2019     determine if time is reimbursable by CMS                     1     $240.00   $240.00
  Van
  Swearingen,                  Emails to Eric Shahinian of Camac Partners regarding
  John           11/9/2019     information requests, documents                              0.2   $240.00      $48.00
  Waldrep,                     E-mails from / to Kathy McCraw and Jim Lanik re
  Tom            11/9/2019     preparation of 2018 state cost report for hospital           0.7   $620.00   $434.00
  Van
  Swearingen,                  Emails to and from Eric Shahinian regarding due
  John           11/10/2019    diligence information request                                0.2   $240.00      $48.00
                               Telephone conference with Terry Gardner and Bob
  Lanik, James   11/11/2019    Wilson regarding Washington County facility                  0.6   $450.00   $270.00
                               Begin preparation for upcoming hearing on sale
  Lanik, James   11/11/2019    procedures and other matters                                 0.1   $450.00      $45.00
                               Work on sale issues, including possible post-petition
                               financing, inquiries as to sale structure, and inquiries
  Lanik, James   11/11/2019    into basis for sale free and clear                           0.1   $450.00      $45.00
                               Additional analysis of sale free and clear of county's
  Lanik, James   11/11/2019    interest                                                     0.1   $450.00      $45.00
  Lyday,
  Jennifer       11/11/2019    Work on reverter issue with Terri Gardner                    0.6   $400.00   $240.00
  Lyday,
  Jennifer       11/11/2019    Work on finding DIP financing options                        0.3   $400.00   $120.00
  Van
  Swearingen,                  Draft Certificate of Service for filing re: Notice of Sale
  John           11/11/2019    Motion and Order Expediting                                  0.2   $240.00      $48.00
  Van
  Swearingen,
  John           11/11/2019    Review debtor records and IRS notices received               0.3   $240.00      $72.00
  Van
  Swearingen,
  John           11/11/2019    Review, sort, and log ballots received                       0.1   $240.00      $24.00
  Van
  Swearingen,                  Email Frank A. (Affinity) about IRS notices,
  John           11/11/2019    statements                                                   0.1   $240.00      $24.00




                                                        35
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                    Page 36 of
                                               46


                               Call with Frank Avignone and Jennifer Lyday re DIP
                               loan and re need to make payroll at hospital (0.4); e-
                               mail from Melanie Perry re taxes (0.2); conference call
                               with Terri Gardner, Bob Wilson, Jennifer Lyday, and
                               Jim Lanik re bid of Affinity to purchase hospital and
                               ability of hospital to make payroll (0.9); review / revise
  Waldrep,                     monthly report (0.2); e-mail from Eric Johnson re
  Tom            11/11/2019    payoff of First Capital (0.1)                                1.8   $620.00   $1,116.00
  Lanik, James   11/12/2019    Email from attorney for NCDHHS                               0.1   $450.00      $45.00
                               Begin work on and research regarding potential
  Lanik, James   11/12/2019    qualified bidders                                            0.2   $450.00      $90.00
  Van
  Swearingen,                  Receive and review certificateofservice.com service
  John           11/12/2019    exhibit, create certificate of service for sales motion      0.2   $240.00      $48.00

  Van                          Phone call with US Bank customer service and review
  Swearingen,                  of past US Bank correspondence to analyze current
  John           11/12/2019    lockbox access situation and strategy for correction         0.2   $240.00      $48.00
                               Phone call with Tina Roberson at NCEB, review
  Van                          uploaded and filed versions of Sale Motion for file
  Swearingen,                  errors and email both versions to Tina to troubleshoot
  John           11/12/2019    chambers's issues viewing files                              0.1   $240.00      $24.00
                               E-mails from Kathy McCraw and to / from Jim Lanik
                               re response of state to provider agreement brief (0.3);
  Waldrep,                     call from reporter from Roanoke Beacon re auction of
  Tom            11/12/2019    hospital (0.4)                                               0.7   $620.00   $434.00
                               Travel to Dallas for meetings with Affinity and
  Lanik, James   11/13/2019    possible lender                                              2     $225.00   $450.00
                               Multiple meetings with Affinity, and with Affinity and
  Lanik, James   11/13/2019    Affinity's possible lender                                   6.5   $450.00   $2,925.00
  Lyday,                       Negotiate terms of stalking horse APA with counsel
  Jennifer       11/13/2019    for Affinity                                                 0.8   $400.00   $320.00
  Van
  Swearingen,
  John           11/13/2019    Review and sort ballots received                             0.1   $240.00      $24.00
  Van
  Swearingen,                  Return phone calls from former employees about plan
  John           11/13/2019    packets                                                      0.3   $240.00      $72.00
                               Meet with Frank Avignone, Todd Mobley, Jenni
                               Upenieks, and Tonda Garrison re DIP loan, stalking
                               horse bid, sale procedure, and position of Washington
                               County (2.4); Meet with Chip Ezell, Frank Avignone,
                               Todd Mobley, Jenni Upenieks, and Tonda Garrison re
  Waldrep,                     DIP loan, stalking horse bid, sale procedure, and
  Tom            11/13/2019    ability of Affinity to close sale (4.2)                      6.6   $620.00   $4,092.00
  Waldrep,
  Tom            11/13/2019    Travel from Winston-Salem, NC to Dallas, Texas               5     $310.00   $1,550.00
                               Continue preparations for upcoming hearings
  Lanik, James   11/14/2019    regarding sale procedures                                    0.1   $450.00      $45.00
                               Telephone call from and email to Walt Pettit regarding
  Lanik, James   11/14/2019    sale procedures motion                                       0.2   $450.00      $90.00
  Lanik, James   11/14/2019    Return travel from meetings in Dallas                        2     $225.00   $450.00
  Lyday,                       Work on stalking horse APA with input of Affinity
  Jennifer       11/14/2019    representatives                                              4     $400.00   $1,600.00



                                                        36
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 37 of
                                               46


  Van                          Participate in conference call with Jennifer, Terri G.,
  Swearingen,                  Curtis P., and Todd M. about Affinity/Wash. Cty.
  John           11/14/2019    issues with APA and resolutions thereof                   1     $240.00   $240.00
  Van
  Swearingen,                  Phone call with former employee about plan packet,
  John           11/14/2019    ballot                                                    0.2   $240.00      $48.00
  Van
  Swearingen,                  Review and sort ballots received, review records
  John           11/14/2019    received                                                  0.2   $240.00      $48.00
  Van
  Swearingen,                  Email to management companies and Grant Thornton
  John           11/14/2019    about info needed for case status updates                 0.2   $240.00      $48.00
  Van
  Swearingen,                  Confirm response deadline to Grant Thornton motion
  John           11/14/2019    and email Mathew Petersen                                 0.2   $240.00      $48.00
  Van
  Swearingen,
  John           11/14/2019    Begin update's on Trustee's case status summaries         1     $240.00   $240.00
  Van
  Swearingen,                  Meet with trustee about conference call outcomes,
  John           11/14/2019    hearing preparation                                       0.1   $240.00      $24.00
  Van
  Swearingen,                  Leave voicemail for and send emails to Case
  John           11/14/2019    Administrator about order uploads                         0.2   $240.00      $48.00
  Van
  Swearingen,                  Draft order approving motion for entry of cash
  John           11/14/2019    collateral consent order                                  0.3   $240.00      $72.00
                               E-mails from / to Holly Kelly and others re payment of
                               payroll (0.3); e-mails from / to Margie Lynch re fee
                               applications (0.2); call from Dawn Wilson re payroll
                               (0.2); call from Frank Avignone and Todd Mobley re
                               DIP loan, stalking horse bid, and preparation for
                               hearing (0.6); call from Chip Ezell and e-mails from /
                               to Chip Ezell re financial information for DIP loan and
  Waldrep,                     structure of DIP loan (0.9); meeting with Jennifer
  Tom            11/14/2019    Lyday re negotiations with Washington County (0.3)        2.5   $620.00   $1,550.00
  Waldrep,
  Tom            11/14/2019    Travel from Dallas, Texas to Winston-Salem, NC            5.1   $310.00   $1,581.00
                               Telephone conference with Walt Pettit regarding
  Lanik, James   11/15/2019    Complete Business Solutions adversary proceeding          0.1   $450.00      $45.00
                               Telephone conference with David Hartheimer
  Lanik, James   11/15/2019    regarding sale free and clear of CMS interest             0.1   $450.00      $45.00
  Lanik, James   11/15/2019    Receive and review additional executed NDAs               0.1   $450.00      $45.00
                               Continue preparation for upcoming sale procedures
                               hearing, including analysis of evidence and preparation
  Lanik, James   11/15/2019    of examinations                                           0.4   $450.00   $180.00
  Van                          Phone calls with Grant Thornton (Dylan) (.2) and
  Swearingen,                  discussion with Trustee (.1) about status of and
  John           11/15/2019    confirmation regarding wire                               0.3   $240.00      $72.00
  Van
  Swearingen,                  Revise Litigation Trust Agreement and prepare for
  John           11/15/2019    filing                                                    0.4   $240.00      $96.00




                                                        37
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 38 of
                                               46


                               E-mails from Holly Kelly and Frank Avignone re
                               payment of payroll (0.4); meeting with Jennifer Lyday
                               re negotiation with Washington County (0.5); review
                               objection of First Capital to bid procedures (0.2); call
                               to Brian Behr re status of upcoming hearings (0.2); e-
  Waldrep,                     mails from / to Nick Galvez re status of sale of hospital
  Tom            11/15/2019    (0.3); prepare for hearing on sale of hospital (0.7)        2.3   $620.00   $1,426.00
  Van
  Swearingen,                  Emails and phone calls to and from Frank A. (Affinity)
  John           11/17/2019    regarding updated information for hearing                   0.2   $240.00      $48.00
  Carter,
  Brenda         11/18/2019    Revise Limited Certificate of Service                       0.4   $210.00      $84.00
  Lanik, James   11/18/2019    Conference with Trustee regarding upcoming hearing          0.3   $450.00   $135.00
                               Continue preparation for upcoming hearing regarding
  Lanik, James   11/18/2019    sale procedures                                             0.2   $450.00      $90.00
  Lyday,
  Jennifer       11/18/2019    Work on final revisions to stalking horse APA               3.8   $400.00   $1,520.00
  Van
  Swearingen,
  John           11/18/2019    Create ballot spreadsheet, update with hospital ballots     0.3   $240.00      $72.00
  Van
  Swearingen,                  Prepare Trustee's exhibits and relevant pleadings for
  John           11/18/2019    hearing on sale motion                                      0.6   $240.00   $144.00
  Van
  Swearingen,                  Revise and finalize file formatting of APA and Bidding
  John           11/18/2019    Procedures Order Exhibits                                   0.6   $240.00   $144.00
  Van
  Swearingen,                  Update summary spreadsheet for trustee with latest
  John           11/18/2019    Affinity information                                        0.3   $240.00      $72.00
                               E-mails from / to James Hunt re cost reports (0.2); call
  Waldrep,                     from Brian Behr re sale procedures hearing (0.1);
  Tom            11/18/2019    prepare for sale procedures hearing (0.3)                   0.6   $620.00   $372.00
  Lanik, James   11/19/2019    Attend bid procedures hearing                               0.4   $450.00   $180.00
  Lanik, James   11/19/2019    Travel to and from bid procedures hearing                   0.4   $225.00      $90.00
  Lanik, James   11/19/2019    Finalize preparation for bid procedures hearing             0.7   $450.00   $315.00
                               Prepare with counsel and other witnesses for hearing
  Lyday,                       on sale procedures (0.2); attend hearing on auction sale
  Jennifer       11/19/2019    procedures (0.5)                                            0.7   $400.00   $280.00
  Lyday,
  Jennifer       11/19/2019    Travel from Winston-Salem to Greenville and back            1     $200.00   $200.00
  Van
  Swearingen,
  John           11/19/2019    Revise bidding procedures order                             0.2   $240.00      $48.00
  Waldrep,
  Tom            11/19/2019    Travel from Winston-Salem to Greenville and back            1     $310.00   $310.00
                               Prepare with counsel and other witnesses for hearing
  Waldrep,                     on sale procedures (0.2); attend and testify at hearing
  Tom            11/19/2019    on auction sale procedures (0.5)                            0.7   $620.00   $434.00
                               Revise proposed bidding procedures order based on
  Lanik, James   11/20/2019    results of hearing                                          0.2   $450.00      $90.00
  Van
  Swearingen,
  John           11/20/2019    Review and record ballots received                          0.2   $240.00      $48.00




                                                        38
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                 Page 39 of
                                               46


  Van
  Swearingen,                  Conference with Trustee about upcoming motions for
  John           11/20/2019    end-of-week filing                                        0.3   $240.00      $72.00
                               Prepare summary of auction procedures for bidders
                               (0.3); e-mails from / to Noel Mijares re administrative
  Waldrep,                     claim of iHealthcare (0.3); call from Chip Ezell re
  Tom            11/20/2019    potential DIP loan (0.3)                                  0.9   $620.00   $558.00
  Waldrep,                     E-mails from / to Nick Galvez re auction procedure
  Tom            11/20/2019    and input of State                                        0.5   $620.00   $310.00
                               Conference call with ACT and Tracy Field re
                               estimation of claw back liability under provider
                               agreement (0.3); review proposed sale procedures
                               order (0.2); calls from Tracy Field and Tara Ravi re
  Waldrep,                     negotiation with CMS (0.3); e-mails from Tracy Field
  Tom            11/21/2019    and Tara Ravi re cost report analysis (0.2)               1     $620.00   $620.00
                               Email to all counsel regarding revised proposed
  Lanik, James   11/22/2019    bidding orders                                            0.2   $450.00      $90.00
                               Conference call with Frank Avignone and Chip Ezell
  Waldrep,                     re DIP loan (0.5); call to Frank Avignone re DIP loan
  Tom            11/22/2019    and operation of hospital (0.5)                           1     $620.00   $620.00
  Lanik, James   11/25/2019    Email to Frank Avignone regarding Hitachi lease           0.1   $450.00      $45.00
                               Conference with Trustee regarding status of case and
  Lanik, James   11/25/2019    facility and next steps                                   0.2   $450.00      $90.00
                               Telephone conference with Sherwood Partners
                               regarding upcoming auction and status of marketing
  Lanik, James   11/25/2019    efforts                                                   0.1   $450.00      $45.00
  Lanik, James   11/25/2019    Email to Brian Boysen, attorney for Hitachi               0.1   $450.00      $45.00
                               Receive and review proposed changes to bidding
  Lanik, James   11/25/2019    procedures order from counsel                             0.3   $450.00   $135.00
  Lanik, James   11/25/2019    Emails to and from counsel                                0.2   $450.00      $90.00
                               Modify proposed bidding procedures order based on
  Lanik, James   11/25/2019    responses received from parties in interest               0.2   $450.00      $90.00
  Lyday,                       Communicate with Affinity representatives regarding
  Jennifer       11/25/2019    debtor in possession financing                            0.3   $400.00   $120.00
  Van
  Swearingen,                  Review records, post-petition invoices, and ballots
  John           11/25/2019    received in case                                          0.4   $240.00      $96.00
                               Conference all with Sherwood Partners re report on
                               bidders and re auction procedures and tasks (0.2);
                               revise auction procedures notice and e-mail same to
  Waldrep,                     Sherwood Partners (0.3); call from Frank Avignone re
  Tom            11/25/2019    prospects for DIP loan (0.4)                              0.9   $620.00   $558.00
  Lanik, James   11/26/2019    Receive and review additional NDAs                        0.1   $450.00      $45.00
                               Research regarding possible settlement agreement with
  Lanik, James   11/26/2019    US Bank                                                   0.1   $450.00      $45.00
                               Emails to and from counsel for Hitachi regarding
  Lanik, James   11/26/2019    leases                                                    0.2   $450.00      $90.00
  Lanik, James   11/26/2019    Continue work on bidding procedures order                 0.1   $450.00      $45.00
  Lanik, James   11/26/2019    Emails to and from Brian Boysen                           0.1   $450.00      $45.00




                                                       39
Case 19-00730-5-JNC           Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                   Page 40 of
                                               46


  Van
  Swearingen,                  Respond to DOL's information request regarding case
  John           11/26/2019    status update and server index, document delivery          0.4    $240.00      $96.00
  Van
  Swearingen,                  Final pre-filing revisions and formatting of Bidding
  John           11/26/2019    Procedures Order                                           0.4    $240.00      $96.00
                               Analyze and draft letter to First Liberty regarding
  Lanik, James   11/27/2019    funding request                                            1.9    $450.00    $855.00
                               Telephone conference with counsel for Hitachi
  Lanik, James   11/27/2019    regarding leased equipment                                 0.3    $450.00    $135.00
  Lyday,
  Jennifer       11/27/2019    Work on obtaining debtor in possession financing           0.6    $400.00    $240.00
  Van
  Swearingen,                  Review Auction Procedures Notice and email to
  John           11/27/2019    Consultation Parties                                       0.2    $240.00      $48.00
  Van
  Swearingen,                  Email Frank A. (Affinity) and Holly (Grant Thornton)
  John           11/27/2019    about Siemens lease payment                                0.1    $240.00      $24.00
  Van                          Respond to email from Siemens's counsel regarding
  Swearingen,                  post-petition lease payment, assumption or rejection of
  John           11/27/2019    contracts                                                  0.3    $240.00      $72.00
                               Calls from / to Frank Avignone re payroll issues (1.2);
                               call to Frank Avignone re accounts receivable (0.5); e-
  Waldrep,                     mail to Tara Ravi re information requested by CMS
  Tom            11/27/2019    (0.4)                                                      2.1    $620.00    $1,302.00
  Van
  Swearingen,
  John           11/30/2019    Review plan ballots received                               0.5    $240.00    $120.00


                                                                            TOTALS       370.0             $142,712.00




                                                       40
       Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                          Page 41 of
                                                   46



                                                   Waldrep LLP
                                           101 South Stratford Road
                                                  Suite 210
                                     Winston-Salem, North Carolina 27104
                                Ph: 336-717-1440             Fax: 336-717-1340

          RE:   Chapter 11 Case of CAH Acquisition Company #1, LLC d/b/a Washington County
                Hospital (Case No. 19-00730)

                                                   EXPENSES
                                                         Expenses
 Category           Date                      External Narrative                         Quantity       Rate         Value
                6/1/2019    Mileage - return travel from Charlotte, NC               1              $7.45         $7.45
Travel
                6/1/2019    Lodging - hotel expense for Jim Lanik at Courtyard by    1              $46.49        $46.49
                            Marriott Kansas City at Briarcliff (2 nights)
Travel
                6/1/2019    Parking - Fee for parking at Charlotte airport during    1              $4.00         $4.00
                            travel to Kansas City, MO
Parking
                6/1/2019    Meal expense - breakfast for Jim Lanik during travel     1              $1.28         $1.28
                            to Kansas City, MO
Meal
                6/1/2019    Parking in Charlotte, NC during travel to Kansas City,   1              $4.00         $4.00
                            MO
Parking
                6/1/2019    Mileage - travel to Winston-Salem, NC                    1              $6.86         $6.86
Travel
                6/1/2019    Meal expense - breakfast for Tom Waldrep during          1              $2.58         $2.58
                            travel to Kansas City, MO
Meal
                6/1/2019    Lodging - hotel expense for Tom Waldrep at               1              $46.49        $46.49
                            Courtyard by Marriott Kansas City at Briarcliff (2
                            nights)
Travel
                6/14/2019   Photocopies                                              3              $0.10         $0.30
Photocopies
                6/17/2019   NCAOC Lookup                                             1              $18.48        $18.48
Fee
                6/21/2019   Photocopies                                              73             $0.10         $7.30
Photocopies
                6/28/2019   Photocopies                                              3              $0.10         $0.30
Photocopies
                7/2/2019    Service Fees - CertificateofService.com                  1              $433.35       $433.35
Fee
                7/5/2019    Service Fees - CertificateofService.com                  1              $1,564.00     $1,564.00
Fee
                7/9/2019    Service Fees                                             1              $433.35       $433.35
Fee
                7/11/2019   Photocopies                                              34             $0.10         $3.40
Photocopies
                7/19/2019   Photocopies                                              79             $0.10         $7.90
Photocopies



                                                            41
       Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34               Page 42 of
                                                  46


              7/26/2019    Photocopies                                            195   $0.10         $19.50
Photocopies
              8/2/2019     Photocopies                                            1     $0.10         $0.10
Photocopies
              8/16/2019    Photocopies                                            19    $0.10         $1.90
Photocopies
              8/23/2019    Photocopies                                            75    $0.10         $7.50
Photocopies
              8/30/2019    Photocopies                                            30    $0.10         $3.00
Photocopies
              9/3/2019     Postage                                                1     $7.35         $7.35
Postage
              9/4/2019     CertificateofService.com - Fee for serving Doc. 415    1     $91.50        $91.50
Fee
              9/6/2019     Photocopies                                            25    $0.10         $2.50
Photocopies
              9/9/2019     Lodging - hotel for Tom Waldrep in Williamston, NC     1     $112.96       $112.96
                           (Hampton Inn)
Travel
              9/9/2019     Mileage - travel to Plymouth, NC                       229   $0.58         $132.82
Travel
              9/10/2019    Mileage - travel from Plymouth, NC to Winston-         229   $0.58         $132.82
                           Salem, NC
Travel
              9/13/2019    Photocopies                                            5     $0.10         $0.50
Photocopies
              9/20/2019    Photocopies                                            1     $0.10         $0.10
Photocopies
              9/27/2019    Photocopies                                            85    $0.10         $8.50
Photocopies
              10/14/2019   Postage                                                1     $0.50         $0.50
Postage
              10/21/2019   Postage                                                16    $0.65         $10.40
Postage
              10/21/2019   CertificateofService.com - Fee to serve plan           1     $4,481.88     $4,481.88
Fee
              10/23/2019   Postage                                                1     $0.65         $0.65
Postage
              10/24/2019   CertificateofService.com - Fee to serve Motion to      1     $52.00        $52.00
                           Approve Cash Collateral Consent Order
Fee
              10/25/2019   Postage                                                14    $0.80         $11.20
Postage
              10/25/2019   Photocopies                                            259   $0.10         $25.90
Photocopies
              10/31/2019   Photocopies                                            5     $0.10         $0.50
Photocopies
              11/6/2019    Filing Fee - Motion to Sell                            1     $181.00       $181.00
Fee
              11/13/2019   Service fees                                           1     $344.54       $344.54
Fee
              11/13/2019   Meal Expense - meal for Tom Waldrep during travel      1     $1.72         $1.72
                           to Dallas, TX
Meal
              11/14/2019   Postage                                                1     $1.60         $1.60
Postage
              11/14/2019   Lodging - fee for Jim Lanik during travel to Dallas,   1     $68.44        $68.44
                           TX
Travel




                                                           42
       Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34                     Page 43 of
                                                  46


              11/14/2019   Parking - fee for parking at PTIA during travel to     1           $2.14         $2.14
                           Dallas, TX
Parking
              11/14/2019   Mileage - travel to/from PTI Airport                   1           $4.41         $4.41
Travel
              11/15/2019   Photocopies                                            1           $0.10         $0.10
Photocopies
              11/19/2019   Service Fees                                           1           $39.75        $39.75
Fees
              11/19/2019   Mileage - travel to/from Greenville, NC for hearings   1           $31.65        $31.65
Travel
                                                                                      TOTAL                 $8,366.96




                                                           43
Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 44 of
                                           46



                                            Exhibit C

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                                )
                                       )
 CAH ACQUISITION COMPANY #1, LLC d/b/a )                       Case No. 19-00730-5-JNC
 WASHINGTON COUNTY HOSPITAL,           )
                                       )                       Chapter 11
          Debtor.                      )
                                       )

      BIOGRAPHICAL INFORMATION FOR WALDREP LLP ATTORNEYS AND
                           SUPPORT STAFF


         Thomas W. Waldrep, Jr. is the managing partner of Waldrep LLP. Prior to starting
 Waldrep LLP, Tom was a partner in the Winston-Salem, North Carolina office of Womble
 Carlyle Sandridge & Rice, LLP. Prior to that, Tom was a United States Bankruptcy Judge with
 the United States Bankruptcy Court for the Middle District of North Carolina for nine years.
 Prior to his appointment, Tom was a partner at another North Carolina law firm, Bell Davis &
 Pitt, P.A. Tom has represented secured creditors, Debtors, creditor committees, trade creditors,
 equity security holders, landlords, purchasers, auctioneers, and other professionals in the
 bankruptcy arena. He served the North Carolina Bar Association in several different capacities,
 including as Chair of the Bankruptcy Section and as a member of the Board of Governors. He is
 a frequent lecturer at continuing legal education seminars and law schools and has published
 several articles on insolvency issues. Tom received his B.A. in 1979 from Purdue University and
 his J.D. in 1983 from the Indiana University School of Law, where he served as Managing Editor
 of the Indiana Law Journal.

         James C. Lanik is a partner at Waldrep LLP. Prior to joining the firm, he was an
 associate and then member at Roberson, Haworth & Reese, PLLC, focusing on business
 bankruptcy and municipal law. He has represented trustees, creditors, and debtors in all aspects
 of business bankruptcy cases. James is currently on the panel of Chapter 7 Trustees for the
 Middle District of North Carolina. James acts as a receiver in state court matters in addition to
 his Chapter 7 trustee practice. James is also the Town Attorney for Midway, North Carolina, a
 small town in northern Davidson County which was incorporated in 2006.

        Jennifer B. Lyday is a partner at Waldrep LLP. Prior to starting at the firm, she was an
 associate at Womble Carlyle Sandridge & Rice, LLP, focusing on corporate Chapter 11
 representations and related state court Debtors-creditor representations. Jennifer has represented



                                                44
Case 19-00730-5-JNC        Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 45 of
                                            46



 secured creditors, distressed businesses, unsecured creditors’ committees, and trustees in
 business bankruptcy cases. She has also represented buyers and sellers of assets in bankruptcy.
 Jennifer received her B.A., summa cum laude, in 2006 from Wake Forest University and her J.D.
 in 2009 from the William & Mary School of Law, where she served as Lead Articles Editor of
 the William & Mary Law Review.

         Francisco T. Morales is a partner at Waldrep LLP. Prior to joining the firm, he was an
 associate at Womble Carlyle Sandridge & Rice, LLP. Francisco focuses his practice on
 bankruptcy matters, guiding creditors, Debtors and trustees in both bankruptcy proceedings as
 well as bankruptcy litigation. Francisco also has experience representing financial institutions in
 consumer financial services litigation, representing creditors in receiverships and foreclosures,
 and representing creditors in loan forbearance negotiations and other non-bankruptcy workouts
 and restructurings. He received his B.A. in 2007 from Davidson College and his J.D. in 2011
 from Wake Forest University School of Law.

         John R. Van Swearingen is an associate at Waldrep LLP. John obtained a B.A. in
 Criminal Justice from The Citadel in 2011 and his J.D., cum laude, from Wake Forest University
 School of Law in 2018. At Wake Forest, John served as Notes and Comments Editor for
 the Wake Forest Law Review, Creative and Commentary Editor for the Wake Forest Journal of
 Contemporary Bioethics and was a competing member of the Wake Forest Moot Court Board.
 During law school, John also interned with United States District Court Judge Richard Voorhees
 in the Western District of North Carolina and was a summer associate at Waldrep LLP.

         Chris Coleman is an associate at Waldrep LLP. He focuses his practice on restructuring
 and insolvency matters, including representing companies throughout the bankruptcy process.
 Chris also assists the firm's long-term care and senior housing clients with regulatory and
 transactional matters. Prior to joining the firm, Chris served as a law clerk for the Honorable
 Marcia Phillips Parsons, Chief United States Bankruptcy Judge for the Eastern District of
 Tennessee. He earned his law degree from the University of Tennessee College of Law in 2018,
 where he completed the Concentration in Business Transactions. While in law school, Chris
 interned with the United States Securities & Exchange Commission. During that time, he also
 served as the managing editor for Transactions: The Tennessee Journal of Business Law and as
 an articles editor for the Tennessee Law Review. In his final year of law school, Chris and his
 partner structured and negotiated a simulated transaction that won the Southeast Transactional
 LawMeets Competition. In 2018, he received the American Bankruptcy Institute’s Medal of
 Excellence for distinguished bankruptcy coursework for a paper he co-wrote on the 2013
 American Airlines restructuring and subsequent merger with US Airways.


         Brenda Carter is a paralegal at Waldrep LLP. Prior to joining the firm, she was a legal
 assistant at Womble Carlyle Sandridge & Rice, LLP. Brenda has over 20 years of paralegal
 experience in the areas of real estate title abstracting, family law, litigation, and legal
 administration. Brenda began searching real estate titles in 1992 for the law firm of Flynn, Max,
 Miller, Tony & Klein in Huntington, West Virginia. In 1999, she began working independently


                                                 45
Case 19-00730-5-JNC       Doc 700 Filed 02/14/20 Entered 02/14/20 16:38:34              Page 46 of
                                           46



 as a title abstractor so that she could spend more time with her family. Before moving to North
 Carolina in 2013, she worked in the Real Estate and Energy Group at Bowles Rice LLP in
 Charleston, West Virginia.
         Debra R. Hall was a paralegal at Waldrep LLP until November 2019. She graduated with
 honors from Gadsden State Community College in 1998 with a Computer Science Degree. While
 in college, Debbie was elected to the office of Vice President of Leadership for Phi Theta Kappa
 and was also a member of the National Vocational Honor Society. In 2019, Debbie obtained her
 Legal Assistant certification at Forsyth Technical College and is to graduate with her degree in
 Paralegal Technology in 2020. Previously, Debbie had worked in the biopharmaceutical industry
 as a Corporate Paralegal and as a Computer Programmer in the banking industry. She assisted
 the attorneys at the firm with Chapter 11 and Chapter 12 bankruptcy cases.
         Nicole Johnson is a paralegal at Waldrep LLP. Prior to joining the firm, she worked as an
 editor for over a decade, specializing in graduate academic and medical writing, and spent
 several years as a managing editor for two print medical publications. Before moving to North
 Carolina in 2007, Nikki also taught English in the Dominican Republic, and tutored Spanish,
 ESL, and writing at colleges in California. Nikki graduated with College Honors and
 Departmental Honors from The University of California at Los Angeles with a degree in
 Philosophy in 2002. While at UCLA, Nikki was the founding editor of the university’s
 undergraduate philosophy journal, and tutored logic and critical thinking. Nikki puts her writing
 and critical thinking skills to work for Waldrep LLP, assisting the attorneys with research,
 editing, and drafting. Nikki’s primary focus is on general corporate and healthcare law, assisting
 with matters involving regulatory compliance, employment liability, healthcare licensure, and
 certificates of need.
         Yazmeen O. Gadalla was a paralegal at Waldrep LLP until July 2019. She graduated cum
 laude from North Carolina State University in 2016. While in college, Yazmeen interned at the
 United States Attorney’s Office for the Eastern District of North Carolina in Raleigh, allowing
 her to gain valuable legal experience. In 2018, Yazmeen obtained her certification as a North
 Carolina Certified Paralegal (NCCP). Yazmeen provided essential support to the Firm’s
 healthcare and bankruptcy practices. She regularly assisted Firm attorneys with a wide variety of
 business bankruptcy matters in Chapter 7, Chapter 11, and Chapter 12 proceedings.




                                                46
